Exhibit 10.63



KFx Inc.

 

K‑Fuel® Projects Participation and Development Agreement



            THIS K‑FUEL® PROJECTS PARTICIPATION AND DEVELOPMENT AGREEMENT,
entered into as of May 5, 2005 (this “Agreement”), by and among KFx, Inc., a
Delaware corporation (the “Company”), and the Investors listed on Schedule A
hereto (as amended from time to time as provided herein) (each, an “Investor”,
and collectively, the “Investors”).  This Agreement shall be effective upon the
date that is the later of the date that the First Amendment (as defined below)
becomes effective and the date that this Agreement shall have been executed by
the Company and Investors holding more than two thirds of the Registrable
Securities (as defined in the Investors’ Rights Agreement) then outstanding.



R E C I T A L S



            WHEREAS, the Company and the Investors are parties to that certain
Fourth Amended and Restated Investors’ Rights Agreement, made as of August 21,
2002 (the “Investors’ Rights Agreement”);



            WHEREAS, the K‑Fuel Provisions of the Investors’ Rights Agreement
related to that certain First Amended Limited Liability Company Agreement of
K‑Fuel, L.L.C., a Delaware limited liability company (“K‑Fuel LLC”), dated June
29, 1999 (the “K‑Fuel Agreement”), by and between Kennecott Alternative Fuels,
Inc., a Delaware corporation (“Kennecott”), and the Company, and the
transactions contemplated thereby;



            WHEREAS, pursuant to that certain Equity Exchange Agreement, dated
as of November 7, 2004, by and among Pegasus Technologies, Inc., K‑Fuel LLC, the
Company, Kennecott Energy Corporation and Kennecott, Kennecott withdrew as a
member from K‑Fuel LLC and assigned certain of its technology rights to K‑Fuel
LLC;



            WHEREAS, in light of the foregoing and other facts, events and
circumstances, the parties hereto are as of the date hereof entering into a
certain First Amendment to the Investors’ Rights Agreement (the “First
Amendment”) to clarify and modify the K‑Fuel Provisions by, inter alia, amending
and restating the rights of the Investors in respect of K‑Fuel Technology (as
defined herein) in their entirety in this new agreement; and



            WHEREAS, the execution and delivery of this Agreement by the Company
and the Investors holding more than two thirds of the Registrable Securities
currently outstanding is a condition to the effectiveness of the First
Amendment.



            NOW, THEREFORE, in consideration of the mutual agreements, promises,
covenants and conditions set forth in the Investors’ Rights Agreement, the First
Amendment and in this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby expressly acknowledged, the
parties hereto hereby agree as follows:



-1-

--------------------------------------------------------------------------------

ARTICLE I
Definitions



                        Section 1.1.  Certain Definitions.  Unless otherwise
expressly provided herein, the following terms, whenever used in this Agreement,
shall have the meanings ascribed to them below or in the referenced Sections of
this Agreement:



          

                        (a)   “Affiliate” means, with respect to any Person at
any particular time, any other Person controlling, controlled by or under common
control with such first Person.  For purposes of this definition, “control” (and
the correlative terms “controlling”, “controlled by” and “under common control
with”) means the possession, directly or indirectly through one or more other
Persons, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract (except a commercial contract for goods or non-management services) or
otherwise, unless the power is solely the result of an official position with or
corporate office held in such Person. Control is presumed to exist if any
Person, directly or indirectly, owns, controls or holds with the power to vote
in the aggregate ten percent (10%) or more of the voting securities of any other
Person.  A pension plan shall be deemed to be controlled by, and an Affiliate
of, its sponsor for the purposes of this Agreement.

          

          

                        (b)   “Binding Agreement” means any written contract or
agreement binding on and Enforceable against the parties thereto, including any
binding and Enforceable letter of intent or term sheet.

          

          

                        (c)   “Broker Investor” means that certain participant
of an Investor who on March 28, 2002 (the date of the Original Investors’ Rights
Agreement) had a demonstrated capability and capacity to broker coal such as
K‑Fuel Products.

          

          

                        (d)   “Capacity” means (i) with respect to any
Commercial Project, the designed (or if not designed, the projected) annual
output capacity for the production of K‑Fuel Products determined, based on
reasonable estimates by the applicable Commercial Project developer and operator
which take into account expected downtime due to regularly scheduled maintenance
and cleaning, at the time that Binding Agreements are entered into for the
development or expansion of such Commercial Project, or (ii) with respect to
multiple Commercial Projects, the aggregate Capacity of all such Commercial
Projects.  After the determination thereof for purposes of this Agreement, the
Capacity of a Commercial Project shall not be adjusted to reflect its actual
annual production of K‑Fuel Products, absent a bona fide, designed (A) expansion
of such Commercial Project, or (B) prior to the commencement of operations,
contraction of such Commercial Project.

          

          

                        (e)   “Capital Recovery Point” means, with respect to
any Commercial Project, the point at which (i) the difference of (A) the sum of
(1) cumulative Gross Operating Profits, plus (2) any financing or refinancing
proceeds, plus (3) any Tax Credit Monetization Proceeds, less (B) the amount
paid to the applicable Commercial Project Licensor by the applicable Commercial
Project Licensee for such Commercial Project designated as royalties (for the
avoidance of uncertainty, excluding amounts designated as fees) under the
applicable License Agreement, equals (ii) the aggregate initial equity
investment in such Commercial Project.

          

          

                        (f)   “Carried Interest” means, with respect to any
Commercial Project, the Company’s right to participate in profits, net income or
other distributions of such Commercial Project in a proportion greater than its
proportionate capital contribution to such Commercial

 

-2-

--------------------------------------------------------------------------------

Project, whether or not such right begins only after specified returns to the
other investors in such Commercial Project.

          

          

                        (g)   “Commercial Project” means a project which
involves a plant or facility to produce K‑Fuel Products on a commercial basis.

          

          

                        (h)   “Commercial Project Licensee” means, with respect
to any Commercial Project, the Person or Persons holding the rights pursuant to
a License Agreement to Exploit the K‑Fuel Technology in connection therewith.

          

          

                        (i)   “Commercial Project Licensor” means, with respect
to any Commercial Project, the Licensor who has granted a license to the
applicable Commercial Project Licensee pursuant to a License Agreement to
Exploit the K‑Fuel Technology in connection therewith.

          

          

                        (j)   “Commercial Project Notice” shall have the meaning
ascribed to such term in Section 4.1(a).

          

          

                        (k)   “Company Commercial Projects” means Commercial
Projects, other than Investors Commercial Projects, (i) in which the Company or
any of its Subsidiaries participates through an equity interest, and (ii) that
the Company or any of its Subsidiaries constructs, develops or operates.

          

          

                        (l)   “Company Participation Capacity” means, with
respect to any Investors Capped Project in which the Company participates
pursuant to Section 2.3, the product of (x) the Participation Percentage of the
Company in such Investors Capped Project, times (y) the Capacity of such
Investors Capped Project.

          

          

                        (m)   “Company Project Investors” shall have the meaning
ascribed to such term in Section 9.2.

          

          

                        (n)   “Comparable Licensees” means, as of any date of
determination, third-party licensees of the K‑Fuel Technology similarly situated
to the Commercial Project Licensees for Investors Capped Projects, provided that
such third-party licensees have paid, or do pay, license fees in respect of the
K‑Fuel Technology at any time preceding, or within the twelve (12) month period
immediately succeeding, such date of determination.

          

          

                        (o)   “Confidential Information” means all notices and
other information of any kind or nature whatsoever delivered by the Company or
any of its Subsidiaries or their respective Representatives to the Investor
Representative or any Investor pursuant to this Agreement to evaluate and carry
out discussions or negotiations regarding potential participations in Commercial
Projects, whether orally or in writing and regardless of whether marked or
designated as “confidential” or proprietary at the time of disclosure.

          

          

                        (p)   “Cook Inlet Project” means that certain coal
processing project, currently being developed by Cook Inlet Coal, LLC, near the
Cook Inlet estuary in the State of Alaska.

          

          

                        (q)   “CPI Adjustment” means an increase or decrease to
a fee based on a change to the level of the Consumer Price Index for Urban
Consumers All Items – Less Shelter – Index (1967 = 100%), as published with
respect to the United States by the Bureau of Labor Statistics for the United
States Department of Labor, or, if such index is no longer published, a
substantially similar price index reasonably selected by the Company.

          

-3-

--------------------------------------------------------------------------------

          

                        (r)   “Deliverables” means the deliverables to be
provided by a Commercial Project Licensor to the applicable Commercial Project
Licensee under the applicable License Agreement, as generally described in
Exhibit A.

          

          

                        (s)   “Development Costs” means, with respect to any
Commercial Project, all costs and expenses incurred in connection with the
development thereof, including the costs of identifying the opportunity,
performing feasibility and impact studies, negotiating definitive agreements,
obtaining permits and regulatory approvals, engaging engineers and contractors
to design and build the project and, as reasonably determined by the Company,
the amortized value of the Company’s general development costs which are of
direct benefit or value to such Commercial Project.

          

          

                        (t)   “Discretion” means, with respect to any Person,
such Person’s absolute, sole and unfettered discretion, which need not be
(i) exercised wisely, reasonably or in good faith, or (ii) explained or
justified to any other Person.

          

          

                        (u)   “Enforceable” means, with respect to any party to
an agreement, instrument or other undertaking, that such agreement, instrument
or other undertaking is enforceable against such party in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

          

          

                        (v)  “Equipment” means the proprietary and patented
equipment and certain related equipment necessary to implement the K-Fuel
Technology.

          

          

                        (w)   “Exchange Act” means the United States Securities
Exchange Act of 1934 and the rules and regulations promulgated thereunder, each
as amended from time to time, or any successor statute or statutes or rules and
regulations, as the case may be, thereto (it being understood that any reference
to any specific section or definition of the Exchange Act or such rules and
regulations shall be deemed to include a reference to any similar sections or
definitions, as the case may be, of any successor statutes or rules and
regulations, as the case may be).

          

          

                        (x)   “Exempt Capacity” means the first twenty-five (25)
million tons of aggregate Capacity of Company Commercial Projects in operation
or subject to Binding Agreements.

          

          

                        (y)   “Exploit” means provide, manufacture, use, employ,
practice, distribute, reproduce, disseminate, make, sell, research, design,
develop, market or otherwise exploit.

          

          

                        (z)   “First Amendment” has the meaning ascribed to such
term in the recitals hereto.

          

          

                        (aa)   “Governmental Authority” means any legislative,
judicial, executive or other governmental court, tribunal, legislature, council,
authority, office, branch, department, agency, commission, body, corporation or
instrumentality, whether foreign, federal, state or local.

          

          

                        (bb)   “Gross Operating Profits” means, with respect to
any Commercial Project, the gross operating revenues of  such Commercial Project
for the sale of K‑Fuel Products or other fuel products produced at such
Commercial Project in arm’s length transactions with third parties, net of:

          

-4-

--------------------------------------------------------------------------------

          

          

                        (1)   deductions for third party expenses not otherwise
reimbursed, including (i) normal and customary trade, quantity and cash
discounts and sales returns and allowances, including (A) those granted on
account of price adjustments, billing errors, rejected goods, returns and
rebates, (B) administrative and other fees and reim­burse­ments and similar
payments to wholesalers and other distributors, buying groups and other
institutions, (C) allowances, rebates and fees paid to distributors, and
(D) chargebacks, (ii) customs and excise duties and other duties related to the
sales to the extent that such items are included in the gross amount invoiced,
(iii) rebates and similar payments made with respect to sales paid for by any
Governmental Authority, (iv) sales and other taxes and duties directly related
to the sale or delivery of such K‑Fuel Products (but excluding any foreign,
federal, state or local taxes, duties, assessments or charges assessed against
or based upon any income of such Commercial Project generally or derived from
such sale);

          

          

          

                        (2)   the cost of goods sold based on (i) the cost to
such Commercial Project of acquiring feedstock and the actual production of such
K‑Fuel Products, and (ii) operation and maintenance costs for operating such
Commercial Project;

          

          

          

                        (3)   reasonable sales, general and administrative costs
and expenses directly related to the operation of such Commercial Project or
sale of such K‑Fuel Products, including (i) advertising, (ii) bad debt expense,
(iii) bank charges, (iv) commissions, (v) contract labor, (vi) transportation
and delivery expenses, (vii) dues and subscriptions, (viii) insurance,
(ix) office expenses, (x) operating supplies, (xi) payroll taxes, (xii) permits
and licenses, (xiii) legal, accounting, engineering, consulting and other
professional fees, (xiv) property taxes, (xv) lease or rent expense,
(xvi) repairs, (xvii) telephone, (xviii) travel and entertainment, (xix) fuel
and utility expense, (xx) vehicle expenses, and (xxi) salaries and wages; and

          

          

          

                        (4)  interest and administrative costs associated with
indebtedness of the applicable Commercial Project Licensee that are directly
allocable to such Commercial Project.

          

          

Notwithstanding the foregoing, “Gross Operating Profits” shall not be reduced by
(i) the principal portion of any debt service, (ii) capital improvements for
expanding the Capacity of such Commercial Project, (iii) any payments, rebates,
fees, reimbursements, costs, expenses, overhead or other allocations to or from
any Affiliate or related party of such Commercial Project Licensee, or
(iv) depreciation, depletion or amortization costs of such Commercial Project
Licensee.

          

          

                        (cc)   “Improvements” means the Investors Improvements
and the Licensor Improvements.

          

          

                        (dd)   “India Exclusive Sales Right” means the exclusive
rights of the Investors to sell K‑Fuel Products for consumption in India as
contemplated by Section 2.10.

          

          

                        (ee)   “Initial Fee Date” means (i) with respect to each
Commercial Project governed by a License Agreement specific to such Commercial
Project, the date the License Agreement for such Commercial Project is executed
and delivered by the applicable Licensor, and (ii) with respect to each other
Commercial Project, the first date on which ground is broken on such Commercial
Project.

          

-5-

--------------------------------------------------------------------------------

          

                        (ff)   “Institutional Accredited Investor” means a
non-natural Person that is an “accredited investor” as defined in Rule
501(a)(1), (2), (3) or (7) promulgated under the Securities Act.

          

          

                        (gg)   “Investors” means the Investors listed on
Schedule A to this Agreement, together with their successors and permitted
assigns pursuant to ARTICLE VI.

          

          

                        (hh)   “Investors Capped Projects” means all Commercial
Projects constructed, developed or operated by Investors as contemplated by
Section 2.3.

          

          

                        (ii)   “Investors Commercial Projects” means all
Investors Capped Projects and all Investors India Projects.

          

          

                        (jj)   “Investors Company Participation Rights” means
the rights of the Investors to participate in Company Commercial Projects
pursuant to Section 2.1.

          

          

                        (kk)   “Investors Improvements” means any and all
Technology Improvements in respect of the K‑Fuel Technology or the Deliverables,
to the production of K‑Fuel Products or to the construction, development or
operation of Commercial Projects which are conceived, developed or reduced to
practice in connection with any Investors Commercial Project.

          

          

                        (ll)   “Investors India Projects” means all Investors
India Market Projects and all Investors India Site Projects.

          

          

                        (mm)   “Investors India Market Projects” means all
Commercial Projects whose K‑Fuel Products may only be marketed and sold within
India as contemplated by Section 2.4.

          

          

                        (nn)   “Investors India Site Projects” means all
Commercial Projects which must be constructed, developed and operated within
India as contemplated by Section 2.5.

          

          

                        (oo)   “Investors Licensor” has the meaning ascribed to
such term in Section 2.5.

          

          

                        (pp)   “Investors Participation Capacity” means, with
respect to any Commercial Project in which any Investors participate pursuant to
Section 2.1 or Section 2.2, the product of (x) the aggregate Participation
Percentage of such Investors in such Commercial Project, times (y) the Capacity
of such Commercial Project.

          

          

                        (qq)   “Investors Project Rights” means the Investors’
rights to (i) participate in Commercial Projects pursuant to Section 2.1 and 
Section 2.2, and (ii) construct, develop or operate Investors Commercial
Projects pursuant to Section 2.3, Section 2.4 and Section 2.5.

          

          

                        (rr)   “Investors Representative” means Westcliff
Capital Management, together with its successors as Investors Representative
hereunder pursuant to Section 5.4.

          

          

                        (ss)  “Investors Rights” means the participation,
development, sales, brokerage and other rights of the Investors, including the
Investors Project Rights, the India Exclusive Sales Right and the Right of First
Refusal, contemplated by ARTICLE II, including the rights to the transactions
contemplated thereby.

          

-6-

--------------------------------------------------------------------------------

          

                        (tt)   “Investors Third-Party Participation Rights”
means the rights of the Investors to be assigned the right to participate in
third-party Commercial Projects pursuant to Section 2.2.

          

          

                        (uu)   “K‑Fuel Agreement” has the meaning ascribed to
such term in the recitals hereto.

          

          

                        (vv)   “K‑Fuel LLC” has the meaning ascribed to such
term in the recitals hereto.

          

          

                        (ww)   “K‑Fuel Products” means any fuel products which
are produced using the K‑Fuel Technology.

          

          

                        (xx)   “K‑Fuel Provisions” means Sections 3.2 through
Section 3.8, inclusive, and Section 3.10 of the Investors’ Rights Agreement, as
such Sections were constituted immediately prior to giving effect to the First
Amendment.

          

          

                        (yy)   “K‑Fuel Technology” means the Licensed Patents,
the Deliverables and the Improvements.

          

          

                        (zz)  “K‑Fuel Technology” means the Licensed Patents,
the Deliverables and the Improvements.

          

          

                        (aaa)   “Kennecott” has the meaning ascribed to such
term in the recitals hereto.

          

          

                        (bbb)   “License Agreement” means, with respect to any
Investors Commercial Project, the license agreement for such Commercial Project
as contemplated by Section 3.1.

          

          

                        (ccc)   “Licensed Patents” means the United States
patents and patent applications listed on Exhibit C, all foreign counterparts
thereof, any and all patents maturing from a continuation, continuation-in-part,
division, reissue, reexamination or any other type of application based on the
foregoing, regardless of whether such patent matures from a convention or
non-convention application, and any other substitution, renewal, extension,
addition, utility model or any other United States or foreign patent based on
the foregoing, for the duration of the last to expire of the foregoing patent
rights.

          

          

                        (ddd)   “Licensor” means the Company or any of its
Subsidiaries, including K‑Fuel LLC, that from time to time shall have the right
to license the K‑Fuel Technology.

          

          

                        (eee)   “Licensor Improvements” means any Technology
Improvements to the K‑Fuel Technology or the Deliverables (i) conceived,
developed or reduced to practice by (A) the Licensors, or (B) a licensee of the
Licensors, including any Commercial Project Licensee for an Investors Commercial
Project, provided that such licensee effectively assigns all right, title and
interest to such Technology Improvements to the applicable Licensors without
restrictions on such Licensors’ ability to license such Technology Improvements
to their licensees, and (ii) which are generally commercially released by the
Licensors.

          

          

                        (fff)   “LSA” means Lurgi South Africa (Pty) Limited, a
South Africa company, together with its successors and assigns.

          

          

                        (ggg)   “Lurgi Agreement” means that certain Business
Development and Intellectual Property Rights Agreement, dated as of January 2,
2003, by and among the Company

          

-7-

--------------------------------------------------------------------------------

and Lurgi, as modified on January 8, 2004 and amended on May 21, 2004, attached
as Exhibit D, and as, amended, extended, restated, superseded, supplemented or
otherwise modified from time to time.

 

          

                        (hhh)   “Management Rights” means management, executive
or voting rights, powers or authorities, including the right, power or authority
to determine or make design, construction, operations, hiring, contracting and
any other management or business decisions.

          

          

                        (iii)   “Maximum Capacity” means an aggregate Capacity
of Commercial Projects of fifty (50) million tons per year; provided, however,
that if a one-time additional allocation of up to three (3) million additional
tons of Capacity is reasonably necessary to support the economic viability of
the Investors constructing, developing or operating a final Investors Capped
Project pursuant to Section 2.2, the Investors may petition the Company for such
an allocation, and, upon the Investors’ submission of supporting information,
including alternate economic models, reasonably acceptable to the Company, the
Maximum Capacity shall for purposes of such final Investors Capped Project be
increased by the petitioned amount.

          

          

                        (jjj)   “Net Revenue” means, with respect to the sale or
other disposition of K‑Fuel Products produced by any Commercial Project, the
excess of (i) gross revenue collected from such sale or other disposition, over
(ii) the sum of (A) bona fide price adjustments, billing errors, rejected goods,
returns, rebates, chargebacks and third-party commissions on such sale or other
disposition, plus (B) sales or use taxes, excise taxes or other governmental or
regulatory assessments, duties or charges imposed on such sale or other
disposition (excluding any foreign, federal, state or local taxes, duties,
assessments or charges assessed against or based upon a Person’s income), all as
determined in accordance with the applicable License Agreement; provided that to
the extent that such sale or disposition was not in an arm’s length transaction
with third parties, the amounts to be calculated as provided in clause (i) and
clause (ii)(A) next above shall be adjusted to the amounts the Company
reasonably determines would have applied had such sale or disposition been made
in an arm’s length transaction with third parties.

          

          

                        (kkk)   “Participation Percentage” means, with respect
to any Person and any Commercial Project, the aggregate percentage equity
interest of such Person in the production of K‑Fuel Products by such Commercial
Project; provided that any Carried Interests shall not be considered in
determining Participation Percentages.

          

          

                        (lll)   “Person” means any individual, trustee,
receiver, conservator, administrator, liquidator, custodian, corporation,
limited liability company, general or limited partnership, sole proprietorship,
association, company, institution, public benefit corporation, firm, joint-stock
company, trust, business trust, separate account, estate, joint venture,
Governmental Authority or any other legally recognized entity or body, whether
domestic or foreign.

          

          

                        (mmm)   “Prime Rate” means, with respect to any date of
determination, the last variable rate of interest per annum published by the
Board of Governors of the United States Federal Reserve System under the heading
“Bank Prime Loan” in Federal Reserve statistical release H.15(519), or any
successor publication to the Federal Reserve System reporting the Bank Prime
Loan rate or its equivalent; provided that if no updated rate can be so
determined for a period of six (6) months, the Company shall designate a
substantially similar publication of interest rates with the consent of the
Investors Representative, such consent not to be unreasonably delayed, withheld
or conditioned.

          

-8-

--------------------------------------------------------------------------------

          

                        (nnn)   “QIB” means a “qualified institutional buyer”,
as defined in Rule 144A promulgated under the Securities Act.

          

          

                        (ooo)   “Recipient” means any Person who receives
Confidential Information pursuant to or in connection with this Agreement.

          

          

                        (ppp)   “Representatives” means, with respect to any
Person, its directors, officers, partners, members, managers, employees, agents,
consultants or other representatives (including advisers, attorneys, accountants
and financial advisers).

          

          

                        (qqq)   “Revenue Code” means the United States Internal
Revenue Code of 1986 and the rules and regulations promulgated thereunder, each
as amended from time to time, or any successor statute or statutes or rules and
regulations, as the case may be, thereto (it being understood that any reference
to any specific section or definition of the Revenue Code or such rules and
regulations shall be deemed to include a reference to any similar sections or
definitions, as the case may be, of any successor statutes or rules and
regulations, as the case may be).

          

          

                        (rrr)   “Right of First Refusal” means the Brokers
Investor’s right of first refusal to serve as the Company’s broker pursuant to
Section 2.11.

          

          

                        (sss)   “Sasol” means Sasol Lurgi Technology Company
(Pty) Limited.

          

          

                        (ttt)   “Sasol/Lurgi Technology” has the meaning
ascribed to such term in the Lurgi Agreement.

          

          

                        (uuu)   “Securities Act” means the United States
Securities Act of 1933 and the rules and regulations promulgated thereunder,
each as amended from time to time, or any successor statute or statutes or rules
and regulations, as the case may be, thereto (it being understood that any
reference to any specific section or definition of the Securities Act or such
rules and regulations shall be deemed to include a reference to any similar
sections or definitions, as the case may be, of any successor statutes or rules
and regulations, as the case may be).

          

          

                        (vvv)   “Subsidiary” means, with respect to any Person,
any other Person a majority of the equity ownership or voting stock of which is
at the time owned or controlled, directly or indirectly through one or more
other Persons, by such first Person and any of its other Subsidiaries.

          

          

                        (www)   “Tax Credit Monetization Proceeds” means, with
respect to any Commercial Project, all amounts, proceeds, revenues, capital
contributions or compensation of any kind or nature paid by any unaffiliated and
otherwise unrelated Person to the applicable Commercial Project Licensee or any
of its Affiliates in consideration of, incidental to or in connection with the
grant, assignment or allocation of tax or similar credits to such unrelated
Person.

          

          

                        (xxx)   “Technology” means ideas, information, methods,
processes or products, regardless of form, physical embodiment or legal status,
and the intellectual property rights associated therewith.

          

          

                        (yyy)   “Technology Improvements” means any
improvements, enhancements, advancements, updates, revisions, changes or
modifications, regardless of whether a patent can be obtained therefor.

          

-9-

--------------------------------------------------------------------------------

          

                        (zzz)   “Total Production Capacity” means the aggregate
Capacity of all Commercial Projects in operation or subject to Binding
Agreements.

          

          

                        (aaaa)   “Transfer” means, with respect to any right,
property or asset, sell, deed, distribute, exchange, convey, gift, devise,
bequeath, assign, issue, lease, pledge, hypothecate, grant a lien on, grant a
security interest in, or otherwise alienate, transfer, encumber or dispose of
such right, property or asset or any interest therein or right thereto, in whole
or in part, whether directly or indirectly (through another Person or
otherwise), whether voluntarily, involuntarily or by operation of law, and
whether with or without consideration.

          

          

                        (bbbb)   “Used Capacity” means, subject to Section 2.8,
the sum of (a) the aggregate Investors Participation Capacity in (i) all Company
Commercial Projects in which the Investors participate pursuant to Section 2.1
(other than Company Commercial Projects in which any Investors participate
separately from this Agreement, provided that the Company expressly agrees in
writing that such Investor participation (A) is not pursuant to this Agreement,
and (B) shall not be included when calculating the Used Capacity), and (ii) all
Commercial Projects in which the Investors participate pursuant to Section 2.2,
plus (b) the aggregate Capacity of all Investors Capped Projects (net of any
Company Participation Capacity therein), in each case whether such Commercial
Project is in operation or subject to Binding Agreements.

          

          

                        (cccc)   “Westcliff Capital Management” means Westcliff
Capital Management, LLC, a California limited liability company.



                        Section 1.2.   Interpretations.  For all purposes of
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires:



          

                        (a)   all references in this Agreement to designated
“Articles,” “Sections” and other subdivisions, or to designated “Exhibits”,
“Schedules” or “Appendices”, are to the designated Articles, Sections and other
subdivisions of, or the designated Exhibits, Schedules or Appendices to, this
Agreement;

          

          

                        (b)   the words “herein,” “hereof”, “herewith” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, and not to any particular Article, Section or other subdivision hereof;

          

          

                        (c)   pronouns having a masculine, feminine or neuter
gender shall be deemed to include the others;

          

          

                        (d)   the term “or” shall not be exclusive;

          

          

                        (e)   the terms “include”, “includes” and “including”
shall be deemed to be followed by the words “without limitation”; and

          

          

                        (f)   whenever the singular number is used, if required
by the context, the same shall include the plural, and vice versa.



-10-

--------------------------------------------------------------------------------

ARTICLE II
Participation, Development and Brokerage Rights



                        Section 2.1.  Investors’ Participation Rights in Company
Commercial Projects.  The Company hereby grants to the Investors the right to
participate in Company Commercial Projects, subject to Section 2.7, Section 2.9,
Section 4.1, Section 4.3 and the following terms and conditions:



          

                        (a)   After Total Production Capacity reaches or exceeds
the Exempt Capacity, the Investors shall have the right to participate in each
new Company Commercial Project at a Participation Percentage up to fifteen
percent (15%) of the Company’s Participation Percentage in such Company
Commercial Project.  The Company may, in its Discretion, offer the Investors a
larger Participation Percentage on a per-project basis on whatever terms and
conditions the Company in its Discretion elects to offer, and, unless otherwise
provided by the terms of such additional participation, the additional Investors
Participation Percentage shall count towards Used Capacity; provided that the
Investors shall be under no obligation to accept such an offer if presented.

          

          

                        (b)   Participation by the Investors in Company
Commercial Projects pursuant to this Section 2.1 will generally be on the same
terms applicable to third parties, including the allocation of Development
Costs, tax items, profits, losses and liabilities, provided, however, that the
Investors shall not (i) be required to provide the Company with, or be subject
to, any Carried Interest, (ii) be entitled to participate in any Carried
Interest provided to the Company by a third party, or (iii) be entitled to any
Management Rights in such Company Commercial Project; and provided further that
the license fees and royalties applicable to the Investors’ participation shall
be at the rates applicable to Investors Capped Projects.

          

          

                        (c)   By way of example, if Total Production Capacity is
more than the Exempt Capacity and the Investors Project Rights have not
terminated pursuant to Section 2.7, and the Company participates with a third
party in a Commercial Project at a fifty percent (50%) Participation Percentage
(prior to the Investors’ participation) with an additional twenty-five percent
(25%) Carried Interest, the Investors shall have the right to participate up to
a seven and one-half percent (7.5%) Participation Percentage in such Commercial
Project, without any adjustment for the Company’s Carried Interest (that is,
will neither receive any of the Carried Interest obtained by the Company, nor
provide or be subject to any Carried Interest to the Company).



                        Section 2.2.  Investors’ Participation Rights in
Commercial Projects in Place of Company.  If the Company from time to time has a
contractual right to fund a portion of the capital of a Commercial Project other
than an Investors Commercial Project, and the Company intends to decline to
exercise such right, or to fund less than the maximum amount it is permitted to
fund, the Company hereby agrees to assign to the Investors, on the terms and
subject to the conditions on which the Company is entitled to participate, to
the extent the Company declines to exercise such right or to fund less than the
maximum amount it is permitted to fund, the right to participate in such
Commercial Project, subject to Section 2.7, Section 2.9, Section 4.1, Section
4.3 and the following terms and conditions:



          

                        (a)   Such Commercial Project shall have an effective
and valid license to Exploit any rights under or to the K‑Fuel Technology
pursuant to a license agreement with a Licensor.

          

          

                        (b)   The Company shall be entitled to any Carried
Interest to which it would have been entitled had it funded such Commercial
Project to the extent the Investors instead fund

          

-11-

--------------------------------------------------------------------------------

such Commercial Project pursuant to this Section 2.2, and the Investors shall
(i) not be entitled to any participation in such Carried Interest, and (ii) use
their commercially reasonable efforts to comply with any provisions and to
satisfy any conditions necessary for the Company to receive the full benefit of
such Carried Interest.

 

          

                        (c)   The Company shall not be obligated to assign to
the Investors any Management Rights which the Company may have in such
Commercial Project, and may exercise any such Management Rights in its
Discretion notwithstanding the assignment of economic rights to any Investors
pursuant to this Section 2.2.

          

          

                        (d)   The Company’s obligations under this Section 2.2
to assign any rights to the Investors shall be subject to any conditions,
restrictions, limitations and prohibitions on and against assignment imposed by
any other parties to such Commercial Project at any time that (i) the Investors
Representative is not Westcliff Capital Management, or (ii) Richard S. Spencer
III does not control, or is not the Company’s contact for, Westcliff Capital
Management.



                        Section 2.3.  Investors Rights to Develop Commercial
Projects.  Upon request by the Investors Representative, the Company hereby
agrees from time to time to offer to enter, or to cause a Licensor to offer to
enter, into a License Agreement with a Commercial Project Licensee for a
specific Commercial Project located anywhere worldwide except within India,
which License Agreement shall grant such Commercial Project Licensee a
non-exclusive license to construct, develop and operate such Commercial Project
and to Exploit the K‑Fuel Technology in connection therewith, subject to Section
2.6, Section 2.7, Section 2.9, ARTICLE III and Section 4.1.  The Company shall
have the right to participate at a Participation Percentage up to fifty percent
(50%) in each Investors Capped Project.



                        Section 2.4.  Investors Rights to Develop Commercial
Projects for India Market.  Upon request by the Investors Representative, the
Company hereby agrees from time to time to offer to enter, or to cause a
Licensor to offer to enter, into a License Agreement with a Commercial Project
Licensee for a specific Commercial Project located anywhere worldwide except
within India or the United States (except a Commercial Project may be located in
the State of Alaska if after request the Company determines that such Commercial
Project will not adversely affect the Company or the Cook Inlet Project), which
License Agreement shall grant such Commercial Project Licensee a non-exclusive
license to construct, develop and operate such Commercial Project and to Exploit
the K‑Fuel Technology in connection therewith, subject to Section 2.6, Section
2.7, Section 2.9, ARTICLE III, Section 4.1 and the following terms and
conditions:



          

                        (a)   The K‑Fuel Products produced at each Investors
India Market Project may only be sold for consumption within India.

          

          

                        (b)   the Company shall have the right to participate at
a Participation Percentage up to fifty percent (50%) in each Investors India
Market Project to the extent that such such India Market Project is not
undertaken for charitable purposes.



                        Section 2.5.  Investors Exclusive Rights to Develop
Projects Within India.  Upon request by the Investors Representative, the
Company hereby agrees within a reasonable period of time to offer to enter, or
to cause a Licensor to offer to enter, into a License Agreement with a Person
designated by the Investors Representative (the “Investors Licensor”), which
License Agreement shall grant such Person an irrevocable, transferable,
exclusive right and license, with the right to grant sublicenses subject to the
terms and conditions of such License Agreement, to construct, develop and
operate Commercial Projects within India, and to Exploit the K‑Fuel Technology
within India in connection therewith, subject to Section 2.7(d), ARTICLE III and
the following terms and conditions:



-12-

--------------------------------------------------------------------------------

          

                        (a)   Each Investors India Site Project shall obtain an
effective and valid license to Exploit the rights under or to the K‑Fuel
Technology pursuant to a license agreement with the Investors Licensor which
complies in all respects with the License Agreement for the Investors Licensor.

          

          

                        (b)   The Investors may, in their Discretion, offer the
Company the opportunity to participate in Investors India Site Projects on a
per-project basis on whatever terms and conditions the Investors in their
Discretion elect to offer, but the Company shall be under no obligation to
accept such an offer if presented.



                        Section 2.6.  Dual-Use Plants and Facilities.  The
Investors may elect to designate a single physical plant or facility as both an
Investors Capped Project and an Investors India Market Project under this
Agreement by making a single request both under Section 2.3 and Section 2.4,
indicating therein that there will be a single physical plant or facility for
the requested Investors Capped Project and Investors India Market Project and
indicating the Capacity of each such Commercial Project.  The Company shall
modify the License Agreement offered, or caused to be offered, to the applicable
Commercial Project Licensee pursuant to Section 2.3 and Section 2.4 to the
extent necessary to accommodate a single Person being party to, and a single
plant or facility being subject to, the two separate License Agreements
contemplated by Section 2.3 and Section 2.4, it being understood and agreed that
each such License Agreement shall provide for royalties and fees, impose
restrictions on sales of K‑Fuel Products and contain other terms and provisions
which allocate K‑Fuel Product produced by the plant or facility between the
Investors Capped Project and the Investors India Market Project in the same
proportion as the respective Capacities of such Investors Capped Project and
such Investors India Market Project.  After such a designation, the Investors
shall send a single Commercial Project Notice in respect of both such Commercial
Projects, but shall indicate therein the allocation of Capacity (and, in the
same proportion, K‑Fuel Products produced by the applicable plant or facility)
between the Investors Capped Project and Investors India Market Project.



                        Section 2.7.  Termination and Suspension of Investors
Project Rights.



          

                        (a)   The Investors shall not have any Investors Company
Participation Rights or Investors Third-Party Participation Rights before the
Total Production Capacity reaches or exceeds the Exempt Capacity; provided that
until such time, the Company may, in its Discretion, offer the Investors the
opportunity to participate in Company Commercial Projects on a per-project basis
on whatever terms and conditions the Company in its Discretion elects to offer,
but the Investors shall be under no obligation to accept such an offer if
presented.

          

          

                        (b)   The Investors shall no longer have any Investors
Company Participation Rights or Investors Third-Party Participation Rights, or
any right to construct, develop or operate any Investors Capped Project, and
such Investors Project Rights shall immediately terminate and be of no further
force or effect, upon the occurrence of any of the following events (each, a
“Termination Event”):  (i) the Used Capacity reaches or exceeds the Maximum
Capacity; or (ii) twenty (20) years shall have elapsed from the date on which
the Total Production Capacity first reached or exceeded the Exempt Capacity. 
The occurrence of a Termination Event shall not affect (A) the rights of the
Company which by their nature should survive such occurrence, including the
rights which survive the termination of this Agreement under Section 12.2,
(B) Investors India Projects, or (C) the Investors’ rights with respect to such
Company Commercial Projects, third-party Commercial Projects or Investors Capped
Projects as are then in operation or subject to Binding Agreements, including
the Investors’ rights pursuant to ARTICLE VI.

          

-13-

--------------------------------------------------------------------------------

          

                        (c)   The Investors shall no longer have any right or
license to construct, develop and operate any Investors India Projects, or the
India Exclusive Sales Right, and such Investors Project Rights and India
Exclusive Sales Right shall immediately terminate and be of no further force or
effect, effective on March 31, 2012 (the “Termination Date”); provided that the
Termination Date shall be automatically extended for successive seven (7) year
terms if at the time the then-current term expires, the Investors shall have
constructed, or entered into Binding Agreements to construct (and shall within a
reasonable period of time thereafter in fact have constructed and commenced
operating), Investors India Site Projects having an aggregate Capacity greater
than the product of (x) three (3) million tons, times (y) the aggregate number
of seven-year terms (including the initial term and the term then expiring)
which shall then have expired.  The occurrence of the Termination Date shall not
affect (A) the rights of the Company which by their nature should survive such
occurrence, including the rights which survive the termination of this Agreement
under Section 12.2, (B) the Investors’ rights with respect to Company Commercial
Projects or third-party Commercial Projects, (C) Investors Capped Projects, or
(D) such Investors India Projects as are then in operation or subject to Binding
Agreements, including the Investors’ rights pursuant to ARTICLE VI.

          

          

                        (d)   Whenever and for so long as any Investor or
Investors Commercial Project shall be in material breach of any of its
agreements or covenants under this Agreement or the applicable License
Agreement, as the case may be, such Investor or all of the Investors
participating in such Investors Commercial Project, as the case may be, shall
not have or enjoy (i) any Investors Company Participation Rights, (ii) any
Investors Third-Party Participation Rights, (iii) any right to participate in
the construction, development or operation of any Investors Commercial Project,
(iv) the India Exclusive Sales Right, (v) the right (in any capacity) to any
information from the Company or any of its Affiliates or their respective
Representatives, or the Investors Representative, under this Agreement, or
(vi) any right to assign any of its rights pursuant to ARTICLE VI.  Upon
identification of any such Investor by the Company, the Company shall no longer
have any obligation under this Agreement to deliver, and upon notice thereof the
Investors Represent­a­tive shall not without an explicit instruction from the
Company deliver, any Commercial Project Notice, Confidential Information or
other confidential information to such Investor.



                        Section 2.8.  Adjustments to Used Capacity.



          

                        (a)   If any Investors enter into any Binding Agreements
with the Company (and possibly other parties) with respect to any Commercial
Project and fail to perform their obligations under such Binding Agreements, the
Capacity of such Commercial Project shall nevertheless be included in the
calculation of Used Capacity.

          

          

                        (b)   If the Company enters into any Binding Agreements
with any Investors for the development of any Commercial Project pursuant to the
Investors Project Rights and the Company fails to fund its portion of such
Commercial Project according to such Binding Agreements, the Investors or third
parties shall be allowed to fund the portion of such Commercial Project that was
not funded by the Company on the terms that were applicable to the Company, and
in such event, the participation interest applicable to such additional portion
of the Commercial Project shall not be included in the calculation of Used
Capacity.

          

          

                        (c)   The adjustments to Used Capacity in this Section
2.8 are cumulative and are in addition to, rather than exclusive of, any other
remedies provided by law or in equity or that are available under the applicable
Binding Agreements or subsequent contractual obligations or in equity.



-14-

--------------------------------------------------------------------------------

                        Section 2.9.  Tax Credits.  The Company and the
Investors each agrees to use its commercially reasonable efforts to cause each
Commercial Project which it structures and in which the Investors or the
Company, as the case may be, participate to be structured, to the extent
permissible under applicable law, to allow for the pass-through and sharing of
any tax credits under the Revenue Code, for which such Commercial Project is
eligible; provided that neither the Company nor the Investors shall be obligated
to incur any liability, expense or cost, or suffer the loss of any right,
benefit or gain, pursuant to this Section 2.9 unless the other of them agrees in
writing to indemnify the first of them for such liability, expense, cost or
loss.



                        Section 2.10.  India Exclusive Sales Right.  Subject to
Section 2.7 and ARTICLE III, to the extent permitted by the laws and regulations
of India, the Investors and the Investors Commercial Projects, and their
respective designees, shall jointly have the exclusive right to sell K‑Fuel
Products for consumption within India.



                        Section 2.11.  Right of First Refusal Over United States
Brokerage. 



          

                        (a)   In the event the Company seeks to sell K‑Fuel
Products in the United States through a coal or energy broker, the Broker
Investor shall have a right of first refusal, subject to Section 2.11(b), to
serve as the Company’s broker; provided that the foregoing right of first
refusal shall not apply (i) in respect of K‑Fuel Products produced by any
Commercial Project, to the sale of such K‑Fuel Products to any coal or energy
broker who participates as an equity holder in such Commercial Project, (ii) to
the sale of K‑Fuel Products to, by or through any Affiliate of the Company
(whether a broker, dealer or marketing company), or (iii) if the Broker Investor
cannot demonstrate to the satisfaction of the Company prior to the time such
right of first refusal is to be offered to the Broker Investor that the Broker
Investor has no real or implied conflict of interest for the brokerage of such
K‑Fuel Products with its other customers, clients, providers or Affiliates.

          

          

                        (b)   Upon notice by the Company of the applicable terms
of brokerage and the K‑Fuel Products being sold, the Broker Investor shall have
ten (10) days to exercise its right of first refusal to sell such K‑Fuel
Products.  If the Broker Investor exercises its right of first refusal, the
Company and the Broker Investor shall each use commercially reasonable efforts
to complete negotiation and execution of a broker agreement for the K‑Fuel
Products within thirty (30) days of such response.  If the Company and the
Broker Investor are unable to complete the negotiation and execution of a broker
agreement within such thirty (30) day period, the Company may enter into a sales
or brokerage agreement with any other seller, broker or dealer; provided,
however, that the substantive terms of such sales or brokerage agreement shall
not be materially superior to the substantive terms offered by the Company to
the Broker Investor.

          

          

                        (c)   For purposes of Section 1.1(c) and this Section
2.11, the term “broker” shall not include a dealer, reseller or any other Person
who would buy or sell K‑Fuel Products for its own account or which otherwise
would at any point take title to or possession of K‑Fuel Products.





ARTICLE III
Certain License Provisions



                        Section 3.1.  License Agreement.



-15-

--------------------------------------------------------------------------------

          

                        (a)   Nothing in this Agreement shall be construed to
grant to any Investor or other Person any right directly or indirectly to
develop any Commercial Project or otherwise to Exploit any rights under or to
the K‑Fuel Technology.  Such rights may be granted only pursuant to a separate
license agreement entered into, and binding upon and Enforceable against, the
applicable Commercial Project Licensor, on the one hand, and the applicable
Commercial Project Licensee, on the other hand.

          

          

                        (b)   Upon notice and request in respect of a specific
Commercial Project, and subject to the satisfaction of all other conditions
precedent specified in the respective Investors Rights, the Company shall, or
cause another Licensor to, offer to enter into the Company’s license agreement
for the K‑Fuel Technology and K‑Fuel Trademarks with the applicable Commercial
Project Licensee.  Such license agreement shall (i) grant such Commercial
Project Licensee the rights specified in the applicable Investors Rights and in
Section 3.3 and  Section 3.5, (ii) grant such Commercial Project Licensee the
right to use the K‑Fuel Trademarks in connection with Commercial Projects and
the use, marketing and sale of K‑Fuel Products produced thereby, (iii) not
charge such Commercial Project Licensee any license fees or royalties in
connection with such Commercial Project or such K‑Fuel Products or the use of
the K‑Fuel Trademarks other than those specified in Section 3.2, and
(iv) contain other standard terms and conditions of the Company then in effect,
including limitations and restrictions on the rights specified in this Section
3.1(b) and provisions relating to joint sales and marketing, assignment of
rights to, and ownership of, intellectual property and Technology Improvements
thereto, confidentiality, related party transactions, inspection and audit,
trademark quality assurance, representations and warranties, alternative dispute
resolution and further assurances.



                        Section 3.2.  Royalties and Fees.   The Investors’ right
to construct, develop or operate Investors Commercial Projects pursuant to the
Investor Project Rights is subject to and conditioned upon the prompt payment to
the Company or other applicable Licensor when due of the following license fees
and royalties:



          

                        (a)   License Fees - Generally.  The Licensor shall
receive a one-time license fee for a license to Exploit the K‑Fuel Technology
for each Investors Commercial Project other than Investors India Projects equal
to the lesser of (i) a license fee equal to US $5.00 (subject to CPI Adjustment
from November 7, 2003 to the Initial Fee Date) per ton of the Capacity of such
Commercial Project, payable as (A) US $2.50 (subject to CPI Adjustment from
November 7, 2003 to the Initial Fee Date) per ton on the Initial Fee Date for
such Commercial Project, and (B) US $2.50 (subject to CPI Adjustment from
November 7, 2003 to the Initial Fee Date) per ton in three equal installments,
the first installment to be paid fifteen (15) days after production reaches ten
percent (10%) or more of the Capacity of such Commercial Project and the other
two installments on the first and second anniversary of such date, and (ii) the
lowest license fee being charged by the Company to Comparable Licensees, payable
on substantially the same terms as applicable to such Comparable Licensee,
provided that a Carried Interest and other valuable consideration paid to or
received by the Company shall be considered in the calculation of the license
fees being charged by the Company to Comparable Licensees, with the Company’s
reasonable determination thereof being binding on all parties.

          

          

                        (b)   License Fees – Investors India Projects.  The
Licensor shall receive a one-time license fee for a license to Exploit the
K‑Fuel Technology for Investors India Projects equal to US $5.00 (subject to CPI
Adjustment from November 7, 2003 to the Initial Fee Date) per ton of the
Capacity of such Commercial Project, payable as (A) US $1.00 (subject to CPI
Adjustment from November 7, 2003 to the Initial Fee Date) per ton on the Initial
Fee Date for such Investors India Site Project, and (B) US $4.00 (subject to CPI
Adjustment from

          

-16-

--------------------------------------------------------------------------------

November 7, 2003 to the Initial Fee Date) per ton to be paid out of proceeds
received directly or indirectly from the Transfer of K‑Fuel Products produced at
such Investors India Project at the rate of US $2.00 per ton of such K‑Fuel
Products sold, pledged or otherwise Transferred until the unpaid balance and
accrued interest thereon is fully paid.  The unpaid balance owed pursuant to
clause (B) next preceding shall accrue interest daily at a rate per annum,
calculated for each calendar month, equal to the sum of (a) the Prime Rate,
calculated as of the first day of each calendar month on which such rate is
available and applying throughout such month (or, if a rate cannot be determined
for a given calendar month, the rate applicable to the prior month), plus
(b) one percent (1%).  All payments shall be applied, first, to accrued but
unpaid interest, and, thereafter, to the unpaid balance.

 

          

                        (c)   Royalties – General.  The Licensor shall receive a
continuing royalty for a license to Exploit the K‑Fuel Technology in respect of
Investors Commercial Projects, other than K‑Fuel Products produced by any
Investors India Site Project and sold for consumption without India, equal to
the lesser of (i) a royalty rate of five percent (5%) of the Net Revenue of such
K‑Fuel Products, and (ii) the lowest royalty rate charged by the Company to
Comparable Licensees for such K‑Fuel Products, payable on substantially the same
terms as applicable to such Comparable Licensee, provided that a Carried
Interest and other valuable consideration paid to or received by the Company
shall be considered in the calculation of the royalties being charged by the
Company to Comparable Licensees, with the Company’s reasonable determination
thereof being binding on all parties.

          

          

                        (d)   Royalties – Certain Sales of India Site Projects. 
The Licensor shall receive a continuing royalty for a license to Exploit the
K‑Fuel Technology for each Investors India Site Project with respect to K‑Fuel
Products produced by such Investors India Site Project and sold for consumption
without India equal to a royalty rate of (i) ten percent (10%) of the Gross
Operating Profits of such K‑Fuel Products until the Capital Recovery Point has
been reached, and (ii) fifteen percent (15%) of the Gross Operating Profits of
such K‑Fuel Products thereafter (it being understood that all sales of K‑Fuel
Products by such Investors India Site  Project, whether the royalty rate is
governed by Section 3.2(c) or this Section 3.2(d), shall be used in calculating
its Gross Operating Profits).

          

          

                        (e)   Carried Interest.  The parties acknowledge that
there is an equivalent financial relationship between various levels of a
Carried Interest and license fees and royalties.  The parties agree to negotiate
in respect of any Commercial Project in which the Company has a Carried Interest
to assign a license fee and royalty equivalent to such Carried Interest, but if
no agreement can be reached the Company’s reasonable determination thereof, in
light of the evidence and arguments presented by the Investors, shall be final
and binding on all parties.



                        Section 3.3.  K‑Fuel Technology Investors Improvements.



          

                        (a)   The License Agreements shall provide the
applicable Commercial Project Licensee with the right to Improvements to the
K‑Fuel Technology and access to the Company’s technical information and
“know-how”, subject to (i) such Commercial Project Licensee agreeing in writing
to the Company’s standard confidentiality provisions as the same may be
constituted from time to time, and (ii) the terms and conditions of the License
Agreement applicable, directly or indirectly through the Investors Licensor, to
each Commercial Project Licensee.

          

                        (b)   The License Agreements shall provide that the
applicable Licensor shall, at no cost or, except as expressly provided below in
this Section 3.3(b), expense to itself, in

 

-17-

--------------------------------------------------------------------------------

          

consideration for granting a license to exploit K‑Fuel Technology in the
applicable License Agreement, own and enjoy all right, title and interest to,
and the exclusive right to pursue, patent, register, license and further
develop, all Investors Improvements, and such Investors Improvements shall be
fully subject to the Company’s and such Licensor’s confidentiality provisions
(it being understood that the License Agreements shall grant all of the
Commercial Project Licensees the right to Exploit such Investors Improvements at
no additional cost).  The License Agreement shall further provide that the
applicable Commercial Project Licensee shall promptly notify the Company of any
such Investors Improvements and shall use their commercially reasonable efforts
to ensure the Company enjoys the full and unqualified rights to and benefits of
all such Investors Improvements, including (i) providing access to any
(A) documentation, records, technical data, research, product plans,
construction plans, engineering plans, developments, designs, drawings, notes,
memoranda, analyses, compilations, studies and other writings, whether in paper
or electronic format or kept in any other tangible form or medium, relating to
such Investors Improvements, (B) facilities, plants, machinery, equipment,
fixtures or other physical facilities relating to such Investors Improvements,
and (C) technicians, engineers, scientists, researchers and Representatives
having relevant knowledge of any such Investors Improvements, (ii) ensuring the
cooperation with the Company of any other Person with knowledge thereof, and
(iii) at the Company’s expense, executing any assignments or instruments of
transfers, or taking any other steps as reasonably requested by the Company, as
in the opinion of the Company are necessary or prudent to fully and effectively
vest in the Company, or evidence the Company’s ownership of, all right, title
and interest to and in such Investors Improvements.



                        Section 3.4.  Sales and Marketing of K‑Fuel
Products.  Each Investor shall coordinate, and the Investors shall cause each
Investors Commercial Project to coordinate, the marketing and sales of any
K‑Fuel Products anywhere worldwide with the Company; provided that the foregoing
coordination requirement shall not apply to any marketing occurring solely in,
or directed solely at Persons residing or operating in, India, but only if any
resulting sales of K‑Fuel Products are exclusively for consumption within
India.  Each License Agreement shall contain more specific joint sales and
marketing provisions and grant rights to use the K‑Fuel Trademarks, all as
specified in Section 3.1(b).



                        Section 3.5.  Company Support Services.  The parties
hereto acknowledge that the Company may have opportunities to license the K‑Fuel
Technology to third parties on terms more attractive to the Company than the
terms provided in the Investors Rights.  To ensure that the Investors are dealt
with fairly and are able to exercise and obtain the benefits of the rights
contemplated by the Investors Rights, the License Agreements shall provide the
applicable Commercial Project Licensee and Investors Commercial Projects
operator with the right to obtain all engineering, permitting, construction
management, plant operation, consulting, maintenance, training and support
services on terms (including the timeframes on, and confidentiality provisions
subject to, which such services are provided) comparable to the terms on which
it provides similar services to other similarly-situated licensees of the K‑Fuel
Technology and other similarly-situated developers and operators of Commercial
Projects.  For the purposes of this Section 3.5, another licensee shall be
deemed not to be similarly-situated if (i) pursuant to the terms of the
participation arrangements between the Company and such licensee, the Company is
entitled to a Carried Interest, or (ii) such licensee provides the Commercial
Project with economic value or other substantial contributions that (A) warrant
preferential terms, and (B) the Investors cannot similarly provide.



                        Section 3.6.  Sasol/Lurgi Equipment and Licenses.  For
so long as the Lurgi Agreement shall be in effect, (i) as a condition to any
Investors Commercial Project commencing operations, such Investors Commercial
Project shall, at a time prior to ordering or procuring any Equipment for such
Investors Commercial Project and to the extent required by the Lurgi Agreement
(as



-18-

--------------------------------------------------------------------------------

determined by the Company), (A) order and procure the Equipment from LSA,
(B) obtain a license to use and exploit the Sasol/Lurgi Technology from LSA, and
(C) obtain engineering and procurement services from LSA, and (ii) upon request,
the Company shall use its commercially reasonable efforts to cause LSA (A) to
perform engineering services, price estimation and services required to procure,
engineer and deliver equipment for Investors Commercial Projects pursuant to the
terms and conditions of the Lurgi Agreement and (B) to cause Sasol/Lurgi to
grant the Commercial Project Licensee for any Investors Commercial Project a
license to use and exploit the Sasol/Lurgi Technology on substantially the same
terms enjoyed by the Company.  The License Agreement shall incorporate the then
current applicable terms of the Lurgi Agreement.





ARTICLE IV
Notifications



                        Section 4.1.  Participation Notifications.  If at any
time the Investors have the right to participate in any Commercial Project
pursuant to Section 2.1 or Section 2.2, or the Company at any time has the right
to participate in any Investors Commercial Project pursuant to Section 2.3 or
Section 2.4 (the Persons holding such right to participate, collectively, the
“Participating Party”, and the Persons granting such right to participate,
collectively, the “Primary Party”), the Primary Party shall provide the
Participating Party the opportunity to participate in such proposed Commercial
Project (the “Proposed Commercial Project”) subject to the terms and conditions
of this Section 4.1.



          

                        (a)   Notice of Proposed Commercial Project.  Subject to
any binding confidentiality provisions and disclosure restrictions imposed by
applicable law or any Governmental Authority which cannot be avoided through a
confidentiality agreement or other reasonably available means, the Primary Party
shall deliver to the Participating Party, as soon as practicable, a
confidential, written notice (the “Commercial Project Notice”) notifying the
Participating Party of its intention to develop a Commercial Project (or, in the
case of any potential participation pursuant to Section 2.2, the Primary Party’s
belief in the applicable third parties’ bona fide intention) .  The Commercial
Project Notice shall include in reasonable detail a description of the proposed
Commercial Project and such other information regarding the proposed financing
of Commercial Project as may be helpful to the Participating Party in
determining whether to participate in the Commercial Project, including the
proposed purchase price or prices and other material offering terms, including
copies of any subscription or purchase agreement or operating, stockholders,
limited liability company or similar agreement concerning the Person proposed to
own and operate such Proposed Commercial Project.

          

          

                        (b)   Participation Offer.  To the extent applicable, a
Commercial Project Notice shall be accompanied with an express offer (the
“Participation Offer”) to the Participating Party to participate in such
Proposed Commercial Project at a price (the “Offered Participation Price”) per
equity unit or share not greater than the lowest price being paid therefor by
any other Person, including the Primary Party, participating as an equity holder
in such Proposed Commercial Project, and subject to the most favorable terms and
conditions (the “Offered Participation Terms”) applicable to any other Person
(other than, in the case of the Company, any payment of license fees and
royalties, regardless of how structured or arranged, how such payments are made,
including as a Carried Interest, or the form of consideration to be paid),
including the Primary Party, participating as an equity holder in such Proposed
Commercial Project; provided that with respect to any Company Commercial
Project, the Investors shall not be subject to a Carried Interest and the
license fees and royalties applicable to the Investors’ proportionate interest
in the Commercial Project shall not exceed the license fees and royalties

          

-19-

--------------------------------------------------------------------------------

applicable to an Investors Capped Project.  To the extent required by applicable
law or not unduly burdensome to the Primary Party, the Participation Offer shall
be accompanied by an offering circular, offering document, prospectus or similar
document complying, if applicable, with such law, setting forth all of the
material terms of a participation in the Proposed Commercial Project.

 

          

                        (c)   Limitations on Information.  Notwithstanding the
foregoing provisions of this Section 4.1, in the case of any potential
participation pursuant to Section 2.2, the Company shall only be obligated to
deliver to the Investors whatever of the foregoing information is made available
to it, subject to the Recipient agreeing to any confidentiality provisions
applicable to the information to be provided, and shall have no obligation
whatsoever to develop, draft, compile or otherwise provide any such information
on its own.

          

          

                        (d)   Updates to Commercial Project Notices; Requests
for Information.  Until the right of the Participating Party to participate in
such Proposed Commercial Project under this Agreement terminates or a
Participation Offer to participate in such Proposed Commercial Project is
accepted or rejected, the Primary Party shall (i) send an updated Commercial
Project Notice to the Participating Party whenever a previously delivered
Commercial Project Notice becomes, or the Primary Party determines that such
Commercial Project Notice is, misleading, incomplete or inaccurate in any
material respect, and (ii) subject to any binding confidentiality provisions and
disclosure restrictions imposed by applicable law or any Governmental Authority
which cannot be avoided through a confidentiality agreement or other reasonably
available means, respond to any reasonable inquiries from the Participating
Party from time to time concerning such Proposed Commercial Project, including
providing any technical data, research, product plans, construction plans,
engineering plans, developments, designs, drawings, marketing plans, business
plans, agreements with third parties, potential customers and financing
information, together with any and all notes, memoranda, analyses, compilations,
studies, offering brochures, offering materials, proposals, filings with
Governmental Authorities or other documents (whether in hard copy or electronic
media).

          

          

                        (e)   Exercise of Right to Participate.  At any time
prior to the latest to occur of (i) one hundred twenty (120) days after the
delivery to the Participating Party of the first Commercial Project Notice in
respect of such Proposed Commercial Project, and (ii) forty-five (45) days after
delivery to the Participating Party of the most recent Commercial Project Notice
which expressly specifies that it constitutes an offer to participate in such
Proposed Commercial Project, the Participating Party may, by giving written
notice to the Primary Party, elect to participate in such Proposed Commercial
Project up to the maximum Participation Percentage to which the Participating
Party is entitled pursuant to this Agreement (or such greater amount as the
Primary Party may specify in its express offer to participate) (the “Purchased
Participation Interest”), at the purchase price and on the terms determined in
accordance with Section 4.1(f); provided that such election may be reasonably
conditioned on no material adverse changes being made to the Participation
Offer.

          

          

                        (f)   Participation Purchase Price.  The purchase price
for the Purchased Participation Interest purchased by the Participating Party
under this Section 4.1(f) (the “Participation Purchase Price”) shall be the
Offered Participation Price for the Purchased Participation Interest, and the
terms and conditions of the purchase shall be identical in all material respects
to the Offered Participation Terms.  If the Offered Participation Price includes
consideration other than cash, the cash equivalent value of such non-cash
consideration shall be determined by the Company in good faith.

          

-20-

--------------------------------------------------------------------------------

          

                        (g)   Payment.  Payment of the Participation Purchase
Price shall be made on the Offered Participation Terms.



                        Section 4.2.  Other Investors Notifications.  During the
term hereof, each Investor (and, to the extent applicable, the Investors
Representative) shall send the Company a written report not later than the
seventh day of each calendar month, describing in reasonable detail any
reportable events (as enumerated below) occurring during the prior calendar
month; provided that an Investor need not deliver such a written report if no
event required to be reported occurred in such prior calendar month (and the
failure timely to send such a report shall be deemed a representation by such
Investor that no such event has occurred); and provided further that at any time
that the Investors Representative is Westcliff Capital Management and Richard S.
Spencer III is the Company’s contact for the Investors Representative, the
Investors Representative may provide a telephonic monthly status report on
behalf of all Investors, based upon appropriate consultation with each of the
Investors, in lieu of all such monthly written reports (it being understood that
each Investor shall be responsible for ensuring that the Investors
Representative properly discloses any reportable events to the Company,
including for purposes of Section 2.7(d)).  Each report shall describe in
reasonable detail, including, where applicable, the material terms and
conditions of any agreement or anticipated agreement, the occurrence of any of
the following events in respect of the reporting Investor not theretofore
notified to the Company (and each Investor will update such report upon the
reasonable request of the Company):



          

                        (a)   the construction or development of an Investors
Commercial Project, specifying the potential location and Capacity thereof;

          

          

                        (b)   the acquisition of any real property or right to
use real property in connection with the construction, development or operation
of any potential or actual Investors Commercial Project, other than Investors
India Site Projects; provided that the Investors shall not be required to notify
the Company with respect to any acquisitions of real property, or rights of use,
for the purposes of acquiring feedstock for a Commercial Project;

          

          

                        (c)   the solicitation of any Person or Persons to fund,
or invest or otherwise participate in, via debt or equity or any combination
thereof, any Investors Commercial Project; provided that no Investor will be
required to disclose the solicitation of any current (as of the date of this
Agreement) or former investment management client or any investment management
client who becomes a client after the date of this Agreement and who in the
aggregate invests $25 million or less with the Investors or their Affiliates;

          

          

                        (d)   the contacting, petitioning or filing of any
information with any Governmental Authority in connection with or in relation to
the construction, development or operation of any Investors Commercial Project,
other than an Investors India Site Project;

          

          

                        (e)   contracting or otherwise arranging for the
transportation, whether by railroad, truck, pipeline or otherwise, of K‑Fuel
Products or the raw materials therefor, including by acquiring the means to
provide such transportation, other than for transportation occurring in
connection with an Investors India Site Project or occurring solely within
India;

          

          

                        (f)   selling or brokering any K‑Fuel Products, other
than sales for consumption within India; and

          

          

                        (g)   the solicitation of any other Person or Persons to
purchase or otherwise acquire any right or interest under this Agreement, or
discussion or negotiation any such purchase or other acquisition.



-21-

--------------------------------------------------------------------------------

                        Section 4.3.  Compliance with Securities Laws.



          

                        (a)   The execution of this Agreement, the furnishing of
Confidential Information or the discussion of any terms of any potential
participation in any Commercial Project shall not constitute an offer by the
Company or any of its Subsidiaries to sell, license, lease, merge or otherwise
sell or share, or the solicitation of an offer to buy, any part of any
Commercial Project, any interest therein or any other securities.  Any offer to
participate in any Commercial Project pursuant to Section 2.1 or Section 2.2
shall only be made pursuant to offering documents expressly designated as such,
and notwithstanding anything to the contrary herein the Company shall have no
obligation to make any such offer to the extent such offer cannot reasonably be
made without contravening the Securities Act or other applicable securities
laws.

          

          

                        (b)   Notwithstanding anything to the contrary in this
Agreement, the Company need not offer, or may delay offering, any participation
rights to any Investor pursuant to Section 2.1 or Section 2.2, if, or for so
long as, in the opinion of counsel to the Company, such offer would, or would be
reasonably likely to, violate the Securities Act or other applicable securities
laws.





ARTICLE V
Investors Representative



                        Section 5.1.  Appointment.  Each Investor hereby
irrevocably appoints the Investors Representative (including its successors
hereunder) as its exclusive agent and representative in relation to or in
connection with this Agreement and the transactions contemplated hereby, and the
Investors Representative hereby accepts such appointment (it being understood
that (i) as among the several Investors and the Investors Representative, such
agency may be governed by the terms of a separate agreement among the Investors
and the Investors Representative which is consistent herewith, and (ii) such
separate agreement shall not in any manner be binding upon the Company or, with
respect to the Company, in any manner limit, circumscribe or condition the
agency granted hereunder, even if the Company has express knowledge of the terms
and conditions thereof).



                        Section 5.2.   Rights and Duties.  The Investors
Representative will serve as the exclusive representative and agent for the
Investors in relation to or in connection with this Agreement, including the
Investors Rights, and the transactions contemplated hereby, including
(i) notifying the Investors of Commercial Projects proposed by the Company,
receiving the Investors’ notification of proposed Commercial Projects and
otherwise interfacing between the Investors and the Company as provided in
ARTICLE IV, (ii) negotiating in connection with such exercises, the
participation by Investors or the Company in Commercial Projects, the
development of Investors Commercial Projects or any other matter to be
negotiated under this Agreement, including the Investors Rights,
(iii) allocating Participation Percentages among Investors or their permitted
assignees participating in a Commercial Project and allocating (whether to other
Investors or third parties) any Investors Rights of an Investor declining to
participate directly or indirectly (through an Affiliate or an assignee) in any
Commercial Project, (iv) in relation to any claims, controversies or disputes to
be resolved pursuant to Section 11.1, and (v) amending this Agreement, or
terminating or waiving provisions hereof, as provided in Section 12.4.  The
Company shall not be obligated to negotiate with, or accept notifications or
exercise elections from, any other Investor or any other Person whatsoever on
behalf of any Investor, and the Company shall have no obligation whatsoever to
notify, negotiate with or otherwise deal with or respond to any



-22-

--------------------------------------------------------------------------------

other Investor or other Person in relation to or in connection with this
Agreement, including any of the Investors Rights, or the transactions
contemplated hereby.



                        Section 5.3.  Resignation.  The Investors Representative
may resign at any time by written notice to the Company.  The resigning
Investors Representative shall have the sole responsibility and duty to appoint
a successor Investors Representative.  If at any time there is no Investors
Representative, or the Investor Representative is not entitled to receive any
information pursuant to Section 2.7(d), the Company may in its Discretion, but
shall not be obligated to, serve notices on all Investors at the address of such
Investors appearing in its records, and such service shall be deemed notice for
all purposes hereof, but shall under no circumstances be obligated to accept any
notices from, or to negotiate with, any Investors.



                        Section 5.4.  Successors.  The Investors Representative
may appoint a new or substitute Investors Representative (a “Successor Investors
Representative”) in a written instrument delivered to the Company; provided that
such Successor Investors Representative (A) (i) is an Investor, or (ii) is a
general partner, investment adviser or other controlling Person of an Investor,
(B) is (i) an “accredited investor”, as defined in Rule 501(a) promulgated under
the Securities Act, or (ii) a “purchaser representative”, as defined in Rule
501(h) promulgated under the Securities Act, and (C) is reasonably acceptable to
the Company.  Such instrument shall (1) represent and warrant that the Successor
Investors Representative is qualified to act as such, (2) irrevocably appoint
the Successor Investors Representative (including its successors hereunder) as
its and the other Investors’ exclusive agent and representative in relation to
or in connection with this Agreement and the transactions contemplated hereby,
(3) be countersigned by such Successor Investors Representa­tive, accepting such
appointment and agreeing to be fully bound by the duties and obligations, and to
exercise the rights and powers, of the Investors Representative under this
Agreement, and (4) otherwise in form and substance be reasonably satisfactory to
the Company.  The Company shall be under no obligation whatsoever to investigate
the accuracy of any representation made in such written instrument and shall be
fully protected in relying on the accuracy thereof, irrespective of any notice
by any Person other than the Investors Representative to the contrary.





ARTICLE VI
Transfers and Assignments



                        Section 6.1.  Additional Definitions.  Unless otherwise
expressly provided herein, the following terms, whenever used in this ARTICLE
VI, shall have the meanings ascribed to them below:



          

                        (a)   “Change in Control Transfer” means, with respect
to any Investor, an indirect Transfer of all of its Investors Rights and other
rights under this Agreement as a consequence of a bona fide change of control of
such Investor.

          

          

                        (b)   “Commercial Project Assignment” means, with
respect to any Investor, an assignment, in whole or in part, by such Investor of
its Investors Project Rights with respect to one or more specific Commercial
Projects to another Person.

          

          

                        (c)   “Partial Affiliate Assignment” means, with respect
to any Investor, an assignment, in whole or in part, by such Investor of its
Investors Project Rights with respect to one or more specific Commercial
Projects to an Affiliate of such Investor.

          

          

                        (d)   “Permitted Assignment” means a Commercial Project
Assignment, a Partial Affiliate Assignment, a Sale of Assets Assignment or a
Total Affiliate Assignment.

          

-23-

--------------------------------------------------------------------------------

          

                        (e)   “Sale of Assets Assignment” means, with respect to
any Investor, an assignment of all of its Investors Rights and other rights,
powers, authorities, duties, obligations and liabilities under this Agreement in
connection with the sale of all or substantially all of the assets of such
Investor.

          

          

                        (f)   “Total Affiliate Assignment” means, with respect
to any Investor, an assignment by such Investor of all of its Investors Project
Rights and other rights, powers, authorities, duties, obligations and
liabilities under this Agreement to an Affiliate of such Investor.



                        Section 6.2.  General Prohibition.  No Investor may
Transfer its Investors Rights or any other right under this Agreement, except as
(i) expressly provided in Section 6.3, or (ii) with the prior written consent of
the Company, which written consent may be withheld or conditioned in the
Company’s Discretion.  The Broker Investor may not Transfer its Right of First
Refusal.



                        Section 6.3.  Permitted Transfers.  An Investor may
Transfer its Investors Rights and other rights pursuant to a Permitted
Assignment or a Change in Control Transfer, subject to any terms and conditions,
including restrictions, limitations and prohibitions, imposed by any applicable
Commercial Projects and the following terms and conditions:



          

                        (a)   such Investor shall cooperate with the Company and
take commercially reasonable steps to ensure that such Transfer will not have a
material adverse effect on the Company’s ability to protect its intellectual
property and its competitive position;

          

          

                        (b)   the acquiring Persons or proposed assignee, as the
case may be, shall be an Institutional Accredited Investor or a QIB;

          

          

                        (c)   in case of a Commercial Project Assignment or a
Partial Affiliate Assignment, a written agreement or instrument of assignment
shall be duly executed by such Investor and the proposed assignee and delivered
to the Company, which agreement or instrument shall (i) be enforceable by the
Company as an expressly named beneficiary, (ii) provide that such assignee
(A) agrees to the provisions of ARTICLE XI, (B) shall be subject to the
prohibitions against Transfer and to each and every of the other restrictions,
limitations, conditions, liabilities and obligations of this Agreement
applicable to Investors, and (C) shall assume all of the liabilities of the
assigning Investor in respect of the rights being assigned, (iii) provide that
the assigning Investor shall (A) remain fully liable for all of its existing
liabilities hereunder, and (B) remain subject to all of the obligations of an
Investor hereunder which survive termination hereof, as provided in Section
12.2, (iv) contain customary representations and warranties of such assignee to
the effect that it is an Institutional Accredited Investor or a QIB and that the
assignment is being made in compliance with the Securities Act and applicable
state securities laws, and (vi) otherwise in form and substance be reasonably
satisfactory to the Company;

          

          

                        (d)   in case of a Sale of Assets Assignment or a Total
Affiliate Assignment, a written agreement of assignment or joinder shall be duly
executed by such Investor and the proposed assignee and delivered to the
Company, which agreement shall (i) include the Company as a party thereto, to
enable the Company to enforce all of the provisions thereof but without imposing
any duties or obligations on the Company, (ii) provide that such assignment
shall become effective upon the execution thereof by all parties thereto,
including the Company, (iii) provide a standard acceptance and approval block on
the signature page thereof for execution by the Company, (iv) provide that such
assignee makes all of the representations and warranties made by Investors in
ARTICLE X, adapted as necessary to reference the execution and delivery

          

-24-

--------------------------------------------------------------------------------

of such written assignment or joinder in lieu of this Agreement, on the date of
execution of such assignment, including that it is an Institutional Accredited
Investor or a QIB and that the assignment is being made in compliance with the
Securities Act, (v) provide that such assignee agrees to become a party to this
Agreement and to be bound by, and subject to, all of the terms and provisions
hereof, (vi) provide that upon effectiveness of such agreement, (A) such
assignee shall become an Investor for all purposes of this Agreement, and
(B) such assigning Investor shall cease to have any rights, privileges or
authorities under, and shall thenceforth cease to be an Investor for all
purposes of, this Agreement, (vii) provide that such assignee assumes the
liabilities of such assigning Investor hereunder, (viii) provide that such
assigning Investor shall remain fully liable for all of its existing liabilities
hereunder, (ix) provide that such assigning Investor shall remain subject to all
of the obligations of an Investor hereunder which survive termination hereof, as
provided in Section 12.2, and (x) otherwise in form and substance be reasonably
satisfactory to the Company (and upon the effectiveness of such agreement, the
Company shall remove such assigning Investor from, and add such assignee to,
Schedule A, and thereupon such assigning Investor shall for all purposes of this
Agreement cease to be an Investor and such assignee shall for all purposes of
this Agreement be an Investor);

 

          

                        (e)   in case of a Commercial Project Assignment, unless
such assignment has been structured by such Investor to monetize the value of
any projected tax credits for which the Commercial Project subject to such
assignment may be eligible, the Company shall have a right of first refusal as
provided in Section 6.4 to purchase such participations and interests on the
same terms as are offered by the proposed assignees; and

          

          

                        (f)   in the case of any Permitted Assignment, the
proposed assignee shall have delivered an officer’s or manager’s certificate of
such assignee or its general partner, manager, investment adviser or other
controlling Person to the Company, in form and substance reasonably acceptable
to the Company, certifying that to the best of such officer’s or manager’s
knowledge, after reasonable investigation, the assignee’s representations and
warranties in the agreement or instrument of assignment or joinder are true and
correct.



                        Section 6.4.  Right of First Refusal.  If an Investor’s
(the “Assigning Investor”) assignment of Investors Project Rights and related
rights to a specific Commercial Project (the “Assigned Rights”) are subject to
the Company’s right of first refusal, as provided in Section 6.3(e), the Company
or one or more of its assignees (collectively, the “Company Assignee”) shall
have a right of first refusal to purchase the Assigned Rights on the terms and
conditions set forth in this Section 6.4.



          

                        (a)   Notice of Proposed Assignment.  The Assigning
Investor shall (A) deliver to the Company a written notice (the “Assignment
Notice”) certifying (i) the Assigning Investor’s bona fide intention to sell and
assign the Assigned Rights, (ii) the name, address and other pertinent
information about each proposed assignee (collectively, the “Proposed Assignee”)
to the extent known to the Assigning Investor after reasonable investigation,
(iii) the specific rights proposed to be assigned to the Proposed Assignee and
the specific Commercial Project to which they relate, (iv) the bona fide cash
price or other consideration for which the Assigning Investors proposes to
assign the Assigned Rights (the “Offer Price”), and (v) the other material terms
and conditions of the proposed assignment (the “Offer Terms”), and (B) offer to
assign the Assigned Rights at the Offer Price and on the Offer Terms to the
Company Assignees.

          

          

                        (b)   Exercise of Right of First Refusal.  At any time
within forty-five (45) days after receipt of the Assignment Notice, the Company
Assignee may, by giving written notice to the Assigning Investor, elect to
purchase all, but not less than all, of the Assigned Rights

          

-25-

--------------------------------------------------------------------------------

proposed to be assigned to the Proposed Assignee, at the purchase price and on
the terms determined in accordance with Section 6.4(c).

 

          

                        (c)   Purchase Price.  The purchase price (“Purchase
Price”) for the Assigned Rights purchased by the Company Assignee under this
Section 6.4 shall be the Offered Price, and the terms and conditions of the
transfer shall be identical in all material respects to the Offer Terms (the
“Assignment Terms”).  If the Offered Price includes consideration other than
cash, the cash equivalent value of the non-cash consideration shall be
determined by the Company in good faith.

          

          

                        (d)   Payment.  Payment of the Purchase Price shall be
made, at the option of the Company Assignee, in cash (by check), by cancellation
of all or a portion of any outstanding indebtedness of the Assigning Investor to
the Company (or, if different, the Company Assignee), or by any combination
thereof, in any case in accordance with the Assignment Terms, within forty-five
(45) days after delivery of the written notice by the Company as set forth in
Section 6.4(b).

          

          

                        (e)   Assigning Investor’s Right to Assign.  If all of
the Assigned Rights proposed in the Assignment Notice to be assigned to the
specific Proposed Assignee are not purchased by the Company Assignee as provided
in this Section 6.4, then the Assigning Investor may sell and assign such
Assigned Rights to such Proposed Assignee at the Offer Price or at a higher
price and on the Offer Terms, provided that such sale and assignment is
consummated within one hundred twenty (120) days after the date of the
Assignment Notice and provided further that such sale and assignment is effected
in accordance with Section 6.3.  If the Assigned Rights described in an
Assignment Notice are not assigned to the Proposed Assignee within such period,
such Assignment Notice shall be deemed null and void, and any assignment of such
Assigned Rights shall be subject to this Section 6.4 as if the earlier
Assignment Notice had never been delivered or received.





ARTICLE VII
Covenants



                        Section 7.1.  Investors Negative Covenants.  Each of the
Investors which is a signatory to this Agreement hereby covenants and agrees, on
behalf of itself and its Affiliates, that:



          

                        (a)   it shall not disclose any confidential proprietary
information regarding the K-Fuel Technology to any third party except as
reasonably necessary in connection with the development of a Commercial Project
in accordance with this Agreement and provided that any such third party enters
into a confidentiality agreement with the Company in form and substance
reasonably acceptable to the Company;

          

          

                        (b)   in the event that it comes into possession of
Confidential Information, it shall not, and it shall cause each of its
Representatives, Affiliates, Affiliates’ Representatives, licensees,
sub-licensees and assignees not to, without the prior written consent of the
Company, disclose to any other Person any Confidential Information or the fact
that any discussions or negotiations are taking place with the Company or any of
its Subsidiaries, or any of the terms, conditions, status or other facts with
respect thereto, except as permitted for Confidential Information pursuant to
ARTICLE IX;

          

-26-

--------------------------------------------------------------------------------

          

                        (c)   it shall not, and shall cause each of its
Representatives, Affiliates and Affiliates’ Representatives not to, violate
applicable securities laws in connection with the purchase or sale, directly or
indirectly, of any securities of the Company for as long as such Investor, or
such Affiliates or Representatives, possess material non-public information
about the Company.



                        Section 7.2.  Non-Solicitation.   Without the prior
written consent of the Company, which consent may be withheld by the Company in
its Discretion, until the date two (2) years after the termination of this
Agreement, each Investor shall not, and it shall cause each of its Affiliates,
officers, directors, employees, licensees, sub-licensees and assignees not to,
directly, or indirectly through other Persons, solicit to hire or otherwise
contract with, or hire or otherwise contract with, any employee of the Company
or its Affiliates who possesses detailed non-public technical knowledge of the
K-Fuel  Technology the disclosure of which would have a material adverse effect
on the Company’s ability to protect its intellectual property or its competitive
position, in each case.



                        Section 7.3.  Investors’ Positive Covenant.  Each of the
Investors hereby covenants and agrees to, on behalf of itself and its
Affiliates, and agrees to cause each of its Representatives, Affiliates and
Affiliates’ Representatives to, coordinate with the Company in soliciting and
negotiating with any potential investors in a Investors Commercial Project or
other related investment.





ARTICLE VIII
Limited Liability; Exculpation



                        Section 8.1.  Exculpation.  In no event shall the
Company or any of its Subsidiaries be liable to any Investor, the Investor
Representative or any other Person, whether in contract, tort or otherwise, for
any loss, liability, cost, damage or other injury of any kind whatsoever,
including any consequential, incidental or special damages, including any lost
profits or lost savings, even if the Company or its Affiliates or their
respective Representatives have been advised of the possibility of such damages,
suffered by any Investor in connection with (i) any act, omission, appointment,
resignation or removal of the Investors Representative, including because at any
time there is no Investors Representative or because the Investor Representative
is not entitled to receive any information pursuant to Section 2.7(d), or
(ii) any act or omission of any Investor or third party.





ARTICLE IX
Confidential Information.



                        Section 9.1.  Confidentiality.  Each Investor and the
Investor Representative hereby agrees not to use or disclose any Confidential
Information except for (i) disclosure on a “need-to-know” basis to its
Affiliates, its and its Affiliates’ Representatives and any prospective assignee
pursuant to ARTICLE VI, but only (A) for the express and limited purpose of
discussing and evaluating potential participations by such Investor in
Commercial Projects, or the potential assignment by such Investor of
participation rights to such prospective assignee, pursuant to this Agreement,
and (B) in the case of disclosure to an Affiliate, any such Representative or
any such prospective assignee, such Affiliate, Representative or prospective
assignee covenants and agrees in writing, for the express benefit of the
Company, to (1) be bound by this ARTICLE IX, and (2) indemnify the Company for
any breaches by such Affiliate, Representative or prospective assignee of its
obligations under clause (1) next preceding, and such duly executed agreement is
delivered to the Company, (ii) disclosure or use with the prior

-27-

--------------------------------------------------------------------------------

written consent of the Company or the Person which disclosed such Confidential
Information, (iii) disclosure or use thereof after it has become a part of the
public domain other than by reason of breach hereof by such Investor or its
Affiliates or any of their respective Representatives or prospective assignees,
or (iv) disclosure pursuant to legal process or requirements of law, provided
that to the extent practicable the Company shall be notified sufficiently in
advance of such requirement so that it may seek an appropriate protective order
(or equivalent) with respect to such disclosure, with which such Investor shall,
and shall cause its Affiliate, Representative or prospective assignee, fully to
comply.  The Company shall use reasonable efforts to mark tangible Confidential
Information as “confidential” and to confirm verbally disclosed Confidential
Information as confidential in writing within thirty (30) days after the oral
disclosure, it being understood that a failure to do so does not constitute a
designation of non-confidentiality, particularly when the confidential nature is
apparent from the context and subject matter.



                        Section 9.2.  Company Project Investors.  Without
limiting the generality of Section 9.1, the names and identities of the
Company’s proposed, prospective and actual sponsors, participants, partners or
other investors (“Company Project Investors”) notified to any Investor or the
Investor Representative in connection with this Agreement or the transactions
contemplated hereby shall be the proprietary and confidential property of the
Company.  Each of the Investors hereby agrees to keep such Company Project
Investors confidential.





ARTICLE X
Representations and Warranties



                        Section 10.1.  Authority.  The Company hereby represents
and warrants to the Investors, and each Investor hereby represents and warrants
to the Company, that:



          

                        (a)   It has the full power, capacity, authority and
right to execute and deliver this Agreement and to perform its obligations
hereunder.

          

          

                        (b)   This Agreement has been duly authorized by all
necessary action and constitutes the Company’s or such Investor’s, as the case
may be, valid and binding agreement, Enforceable against the Company or such
Investor, as the case may be.

          

          

                        (c)   No approval, authorization, consent or filing
(other than any obligation to file certain information pursuant to the Exchange
Act) is required in connection with its execution, delivery and, except in
connection with the construction, development or operation of any Commercial
Project, performance of this Agreement which has not heretofore been obtained or
made.

          

          

                        (d)   Its execution and delivery of this Agreement does
not contravene or conflict with its articles of incorporation, charter,
partnership agreement, limited liability company agreement or other
organizational or charter document, as applicable, or with any material
agreement, contract or other instrument, or any law, rule, regulation, order or
decree, binding upon or applicable to it.



                        Section 10.2.  Additional Representations of
Investors.  Each Investor hereby represents and warrants to the Company that:



          

                        (a)   It is an Institutional Accredited Investor or a
QIB.

          

-28-

--------------------------------------------------------------------------------

          

                        (b)   It has such knowledge and experience in financial
and business matters in general, and investments in particular, that it is
capable of evaluating the merits and risks of this Agreement and the
transactions contemplated hereby.

          

          

                        (c)   It understands that the Investors Project Rights
granted hereunder have not been registered under the Securities Act, any State
blue sky law or the securities laws, rules and regulations of any other
jurisdiction, and cannot be offered for sale or otherwise Transferred unless
such rights subsequently are so registered under the Securities Act or qualify
for an exemption from such registration and unless such sale or other Transfer
is made in compliance with the terms of this Agreement.

          

          

                        (d)   It understands the rights contemplated to be
granted in connection with the transactions contemplated hereby, including any
securities contemplated to be issued in connection with any Company Commercial
Project or Investors Commercial Project, will likely not be registered under the
Securities Act, any State blue sky law or the securities laws, rules and
regulations of any other jurisdiction, and that as a result it may not be
permitted to Transfer any of such rights unless such rights are first registered
under the Securities Act or qualify for an exemption from such registration, and
further understands that any such Commercial Project is likely to have
additional restrictions or prohibitions against the sale or other Transfer of
any interests in such Commercial Projects.

          

          

                        (e)   The Company has made available to it the
opportunity to ask questions and request documentation of, and receive answers
and documentation from, the Company and its Representatives concerning the
Company and the activities of the Company as contemplated by this Agreement, and
otherwise to obtain any additional information or documentation, to the extent
that the Company or its managers or officers possess such information  or
documentation or could acquire it without unreasonable effort or expense.

          

          

                        (f)   It (i) is acquiring its Investors Project Rights
solely for its own account, for investment purposes only, and not with a view
to, or in connection with, any distribution or resale to others, and (ii) does
not have any contract, understanding, agreement or arrangement with any Person
to Transfer its Investors Project Rights to such Person.



                        Section 10.3.  Acknowledgement Regarding
Amendment.  Each of the Investors acknowledges and agrees that Investors' Rights
Agreement and the K-Fuel Provisions may be amended in accordance with the First
Amendment and this Agreement with the written consent of the Company and
Investors holding more than two thirds of the Registrable Securities currently
outstanding.



                        Section 10.4.  Additional Representations of the
Company.  The Company hereby represents and warrants that (i) it and its
Subsidiaries are fully authorized to grant the licenses contemplated by the
Investors Rights, and (ii) to its knowledge, the grant of such licenses, or the
exploitation thereof by the Investors as contemplated hereby, will not violate
any rights of others.





ARTICLE XI
Resolution of Disputes



                        Section 11.1.  Dispute Resolution.  All claims,
controversies or disputes arising under, out of or in connection with or
relation to this Agreement or the transactions contemplated hereby, whether
sounding in contract or tort or otherwise, including the interpretation or
enforcement hereof,



-29-

--------------------------------------------------------------------------------

arbitrability and any claim that this Agreement or the First Amendment was
induced by fraud (the “Covered Claims”), shall be resolved in Denver, Colorado
by mediation in accordance with Section 11.2 or, failing that, by binding,
non-appealable arbitration in accordance with Section 11.3.  All mediations and
arbitrations pursuant to this Section 11.1 shall be conducted in English, and
all documents, papers and other writings to be submitted into evidence not
originally in English shall be translated into English prior to their
submission.



                        Section 11.2.  Mediation.  Any party may commence
mediation of a Covered Claim by providing to Judicial Arbitration and Mediation
Service (“JAMS”) and the other party a written request for mediation in Denver,
Colorado, setting forth the subject of the dispute and the relief requested. 
The parties will cooperate with JAMS and with one another in selecting a
mediator from JAMS panel of neutrals, and in scheduling the mediation
proceedings.  The parties covenant that they will participate in the mediation
in good faith, and that they will share equally in its costs.  All offers,
promises, conduct and statements, whether oral or written, made in the course of
the mediation by any of the parties, their agents, employees, experts and
attorneys, and by the mediator or any JAMS employees, are confidential,
privileged and inadmissible for any purpose, including impeachment, in any
arbitration or other proceeding involving the parties, provided that evidence
that is otherwise admissible or discoverable shall not be rendered inadmissible
or non-discoverable as a result of its use in the mediation.  Either party may
initiate arbitration pursuant to Section 11.3 with respect to the matters
submitted to mediation by filing a written demand for arbitration at any time
following forty-five (45) days after the date of the initial mediation session. 
The mediation may continue after the commencement of arbitration if the parties
so desire.  Unless otherwise agreed by the parties, the mediator shall be
disqualified from serving as arbitrator in the case.  The provisions of this
Section 11.2 may be enforced by any court of competent jurisdiction, and the
party seeking enforcement shall be entitled to an award of all costs, fees and
expenses, including attorneys’ fees, to be paid by the party against whom
enforcement is ordered.



                        Section 11.3.  Arbitration.  If the parties are unable
to resolve any Covered Claim by mediation pursuant to Section 11.2, they shall
submit such Covered Claim to binding, non-appealable arbitration in Denver,
Colorado, all in accordance with this Section 11.3.



          

                        (a)   Administrator.  The arbitration of all Covered
Claims will be administered by the American Arbitration Association, Inc., a New
York not-for-profit corporation, together with its successors (the “Arbitration
Administrator”).

          

          

                        (b)   Procedural Law.  Except as otherwise provided
herein, the arbitration of all Covered Claims will be governed by Colorado
procedural law (including the rules of civil procedure, evidence and court
(excluding local rules)) as if the Covered Claims had been brought in a District
Court of the State of Colorado; provided, however, that (i) the parties waive
any right to jury, (ii) there shall be no appellate relief available, and
(iii) discovery will be limited to matters which are directly relevant to the
issues in the arbitration.

          

          

                        (c)   Arbitrator.  The arbitration shall be conducted by
a single, neutral arbitrator (the “Arbitrator”) to be selected under this
Section 11.3(c).  Within seven (7) business days from service of an arbitration
complaint, the Company and Investors Representative will either agree upon an
Arbitrator or, failing such agreement, shall exchange lists containing the names
of five (5) candidates proposed by each of them to serve in such capacity.

          

          

          

                        (1)   If any proposed candidate shall be common to both
lists, that individual shall serve as the Arbitrator (with the individual whose
last name comes first alphabetically being chosen in case more than one
individual is common to both lists).

          

          

-30-

--------------------------------------------------------------------------------

          

          

                        (2)   If no proposed candidate shall be common to both
lists, no later than three (3) business days after such exchange of lists, the
parties shall serve each other with a combined list comprised of the parties’
combined ten (10) proposed candidates, ranking each candidate in order of
preference, with “1” being the most preferred and “10” being the least preferred
candidate.  The candidate with the lowest aggregate ranking shall serve as the
Arbitrator (with the individual whose last name comes first alphabetically being
chosen in case of a tie).

          

          

If any individual selected in accordance with the procedures provided in this
Section 11.3(c) is at any time, including after the selection of the Arbitrator,
unable or unwilling to act as the Arbitrator, the individual whose ranking is
next lowest shall be approached until an Arbitrator is selected.  If none of the
candidates on the Combined List is capable or willing to serve as the
Arbitrator, the Company and Investors Representative may either agree to repeat
the process until an Arbitrator is selected or, at the election of either of
them, proceed in accordance with the then prevailing rules of the Arbitration
Administrator regarding arbitrator selection.

          

          

                        (d)   Emergency Relief.  Applications for emergency
relief made prior to the appointment of the Arbitrator shall be made in
accordance with the Arbitration Administrator’s Optional Rules for Emergency
Measures of Protection.

          

          

                        (e)   Excluded Claims.  “Covered Claims”, as used in
this Agreement, shall not include compulsory or permissive cross-claims between
or among the parties that arise in a legal action brought by or against a
non-signatory hereto (each, a “Non-Signatory Action”); provided, however, that a
party that has the right to assert a permissive cross-claim against another
party in a Non-Signatory Action may choose to treat that claim as a Covered
Claim and assert it in accordance with the terms of this Section 11.3(e).

          

          

                        (f)   Record and Proceedings.  A full stenographic or
electronic record of all proceedings in the arbitration shall be maintained, and
the Arbitrator shall issue rulings, a statement of decisions and a judgment as
if the Arbitrator were a sitting Judge of the District Court of the State of
Colorado, with all of the powers (including with respect to remedies) vested in
such a judge.

          

          

                        (g)   Res Judicata, Collateral Estoppel and Law of the
Case.  A decision of the Arbitrator shall have the same force and effect with
respect to collateral estoppel, res judicata and law of the case that such
decision would have been entitled to if decided in a court of law, but in no
event shall such a decision be used by or against a party to this Agreement in a
Non-Signatory Action.

          

          

                        (h)   Jurisdiction; Venue; Enforcement of Award.  The
parties hereto consent and submit to the exclusive personal jurisdiction and
venue of the District Court and the Federal District Court, located in the
County of Denver, State of Colorado, to compel arbitration of Covered Claims in
accordance herewith, to enforce any arbitration award granted pursuant hereto,
including any award granting equitable relief, and to otherwise enforce this
Agreement and carry out the intentions of the parties to resolve all Covered
Claims through arbitration.

          

          

                        (i)   Confidentiality.  All arbitration proceedings,
including any appellate proceedings, will be closed to the public and
confidential, and all records relating thereto will be permanently sealed,
except as necessary to obtain court confirmation of the judgment of the
Arbitrator and except as necessary to give effect to res judicata and collateral
estoppel (such as in a dispute between the parties to such arbitration
proceedings that is not a Covered Claim), in

          

-31-

--------------------------------------------------------------------------------

which case all filings with any court shall be sealed to the extent permissible
by the court.  A party (including such party’s counsel or other representatives)
may disclose to the media only the fact and generic nature of a Covered Claim
that is being, or has been, arbitrated pursuant hereto.  Nothing in this Section
11.3(i) is intended to, or shall, preclude a party from communicating with, or
making disclosures to, its lawyers, tax advisors, auditors and insurers, as
necessary and appropriate, or from making such other disclosures as may be
required by law.

 

          

                        (j)   Fees and Costs.  The Company and Investors shall
split equally the fees of the Arbitrator and the administrative costs of the
arbitration.  All other costs associated with the arbitration, or any litigation
to enforce any arbitration award granted pursuant hereto (including attorney’s
fees and related costs), shall be borne by the parties incurring such costs and
expenses.





ARTICLE XII
Miscellaneous



                        Section 12.1.  Costs and Expenses.  Except as expressly
provided otherwise herein, each Person shall pay its own costs and expenses
incurred in connection with the notification and negotiation of any potential
participation or development of any Commercial Project pursuant to this
Agreement, including all legal, accounting and financial advisory fees.



                        Section 12.2.  Survival.  The terms and provisions of
Section 3.3(b) (rights to Investors Improvements), ARTICLE VII (negative
covenants), ARTICLE VIII (limited liability; indemnity), ARTICLE IX
(confidentiality), ARTICLE XI (resolution of disputes) and Section 12.11
(jurisdiction and venue) shall survive the termination of this Agreement.



                        Section 12.3.  Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to
constitute an original but all of which together shall constitute but one and
the same instrument.



                        Section 12.4.  Amendments and Waivers.  Any term of this
Agreement may be amended, and the observance of any term hereof may be
terminated or waived (either generally or in a particular instance and either
retroactively or prospectively), but only with the written consent of the
Company and the Investors Representative; provided,however,that any amendment,
termination or waiver (i) affecting any Investor in a manner substantially
different (other than due to differences in the respective proportionate
participation of the Investors in the Investors Rights) than the Investors
generally shall also require the written consent of such Investor, or
(ii) amending, terminating or waiving this Section 12.4 shall require the
written consent of all Investors.



                        Section 12.5.  Entire Agreement.  This Agreement and the
Investors’ Rights Agreement (including the Schedules thereto), as amended by the
First Amendment, represents the entire agreement of the parties hereto with
reference to the transactions contemplated hereby and supersede all prior
negotiations, correspondence, term sheets, memoranda, discussions, agreements
and understandings, written and oral, between or among the parties or any of
their Affiliates regarding the subject matter thereof and the transactions
contemplated hereby.  Each party hereto further acknowledges, represents and
agrees that neither it, nor any of its Affiliates, has made any representations,
promises or statements to induce any other party to enter into this Agreement,
and each party specifically disclaims reliance on any such representations,
promises or statements by any other party or any other party’s Affiliates and
any rights arising therefrom.



-32-

--------------------------------------------------------------------------------

                        Section 12.6.  No Third Party Beneficiaries.  Except as
provided in Section 8.2 (insofar as it provides any rights to the “Indemnified
Persons” described therein), nothing in this Agreement, express or implied, is
intended to confer upon any Person, other than the parties hereto or their
respective successors and permitted assigns, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.



                        Section 12.7.  Amendment of Investors’ Rights
Agreement.  To the extent, if any, it is determined that the First Amendment and
this Agreement do not effectively amend the K‑Fuel Provisions for any parties to
the Investors’ Rights Agreement that are not signatories hereto (such parties,
if any, the “Non-Signing Parties”), the rights granted to the Investors herein
shall be (i) waived to the extent inconsistent with the rights granted by the
K‑Fuel Provisions to the Non-Signing Parties, and (ii) proportionately reduced
for the Investors to the extent substantially similar rights are effectively
exercised under the K‑Fuel Provisions by action of any Non-Signing Party.



                        Section 12.8.  Successors and Assigns.  All terms and
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors and permitted assigns.



                        Section 12.9.  Governing Law.  This Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York applicable to contracts negotiated, executed and to be
performed entirely within the State of New York.



                        Section 12.10.  Waiver of Jury Trial.  The Company, the
Investors Representative and the Investors each hereby waives trial by jury in
any judicial proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract or otherwise) in any way arising out of, related to
or connected with this Agreement, any Commercial Project, the relationships
established hereunder or the transactions contemplated hereby.



                        Section 12.11.  Jurisdiction and Venue.  The Company,
the Investors Representative and the Investors each hereby irrevocably submits
and consents to the non-exclusive jurisdiction of any state or federal court in
the Borough of Manhattan, The City of New York for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement, and
to the laying of venue in the Borough of Manhattan, The City of New York.  The
Company, the Investors Representative and the Investors each hereby irrevocably
waives, to the fullest extent permitted by applicable law, (i) any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court, and (ii) any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum.



                        Section 12.12.  Notices.  Any notice, request,
permission, waiver, report or other communication required or permitted to be
given hereunder shall be deemed duly given or sent (i) on the third business day
following the date of mailing, if mailed by registered or certified mail (return
receipt requested), postage and fees prepaid, in the United States mails,
(ii) on the first business day following the date of dispatch, if delivered by
Federal Express, United Parcel Service, DHL WorldWide Express, Airborne Express
or similar reputable next-day courier service, for overnight delivery, charges
prepaid or charged to the sender’s account, and (iii) on the date of delivery,
if personally delivered to the recipient or telecopied (with confirmation); in
each case to the recipient at its address or telecopy number set forth for such
recipient on the signature pages hereto or in Schedule A, or to such other
address or number as such recipient may specify by notice to the parties hereto
from time to time



                        Section 12.13.  Severability.  In case any one or more
of the provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect under any law, the validity, legality



-33-

--------------------------------------------------------------------------------

and enforceability of the remaining provisions contained herein shall not be in
any way affected or impaired thereby.



[ THE NEXT PAGE IS THE SIGNATURE PAGE ]








-34-

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, this Agreement has been duly executed by or on
behalf of the parties hereto as of the date first written above.



                                                                                  

          

                                                                                  

                                                                                  

          

KFx Inc.


By:  /s/ Robert I. Hanfling                       
          Robert I. Hanfling
          President and Chief Operating Officer

 





     THE INVESTORS

                                                                                  

                                                                                  

WESTCLIFF AGGRESSIVE GROWTH, L.P.
WESTCLIFF ENERGY PARTNERS, L.P.
WESTCLIFF FUND, L.P.
WESTCLIFF LONG/SHORT, L.P.
WESTCLIFF PARTNERS, L.P.
WESTCLIFF VENTURES FUND, L.P.
     (f/k/a WESTCLIFF PUBLIC VENTURES
              FUND, L.P.)
WESTCLIFF SMALL CAP FUND, L.P.
WESTCLIFF PUBLIC VENTURES - KFx, L.P.



By:  Westcliff Capital Management, LLC
     Its:  General Partner



   By:  /s/ Richard S. Spencer III                       
             Richard S. Spencer III
             Manager

          

WESTCLIFF FOUNDATION
WESTCLIFF MASTER FUND, L.P.
WESTCLIFF PROFIT SHARING PLAN
     (f/k/a WESTCLIFF PROFIT SHARING AND
               MONEY PURCHASE PENSION PLAN)
CANCER CENTER OF SANTA BARBARA
PALM TRUST
PARKER FOUNDATION
UNIVERSITY OF SAN FRANCISCO




By:  Westcliff Capital Management, LLC
     Its:  Investment Adviser and Attorney-In-Fact



   By:  /s/ Richard S. Spencer III                       
             Richard S. Spencer III
             Manager

 








--------------------------------------------------------------------------------

 

NORANDA FINANCE, INC. RETIREMENT
      PLAN FOR AFFILIATED COMPANIES
      TRUST



By:  Mellon Bank, N.A., solely in its capacity as
       Trustee for the Noranda Finance, Inc.
       Retirement Plan for Affiliated Companies
       Trust, and not in its individual capacity


   By:  /s/ Bernadette T. Risk                 
                Bernadette T. Rist
                Authorized Signatory

                                                                                  

          

                                                                                  








--------------------------------------------------------------------------------

                                                                                  

          

                                                                                  

PENINSULA FUND, L.P.

By:  Peninsula Capital Management, Inc.
     Its:  General Partner







   By:  /s/ Scott Bedford            
                Scott Bedford
                President

COMMON SENSE PARTNERS, L.P.

By:  Peninsula Capital Management, Inc.
     Its:  Investment Adviser


   By:  /s/ Scott Bedford                         
                Scott Bedford
                President


   By:  /s/ Soctt A. Thompson                 
                Scott A. Thompson
                Director and Senior Vice President Finance

 








--------------------------------------------------------------------------------

                                                                                  

          

                                                                                  

RAM TRADING, LTD.

By:  Ritchie Capital Management, LLC
Its:  Investment Adviser




   By:                                                   
                David Popovich
                Chief Financial Officer

